Exhibit 10.35

*  Portions of this exhibit marked [*] are requested to be treated
confidentially.

API MANUFACTURING AND SUPPLY AGREEMENT

This API Manufacturing and Supply Agreement (the “Agreement”) is entered into as
of ________, 2015 (the “Effective Date”) by and between Cempra Pharmaceuticals,
Inc., a company organized under the laws of Delaware, USA with a place of
business at 6340 Quadrangle Drive, Suite 100, Chapel Hill, NC 27517, USA
(“Cempra”), and FUJIFILM Finechemicals Co., Ltd., a company organized under the
laws of Japan with a place of business at 2-3, Higashiyawata 5-chome, Hiratsuka,
Kanagawa 254-0016, Japan (“FFFC”).  Cempra and FFFC may be referred to herein
individually as a “Party”, and collectively as the “Parties”.  

Recitals

A.Cempra and FFFC’s Affiliate, Toyama Chemical Co., Ltd. (“Toyama”), are parties
to an Exclusive License and Development Agreement dated May 8, 2013 (the “Toyama
License Agreement”) and a Supply Agreement dated May 8, 2013 (the “Toyama Supply
Agreement”), under which Toyama obtained a license from Cempra to develop and
commercialize certain products incorporating the API (as defined below) in Japan
and Cempra agreed to supply Toyama with API for development and commercial
purposes.

B.Cempra desires to engage FFFC to manufacture and supply to Cempra quantities
of API for use in manufacturing solithromycin-based drug products.

C.FFFC possesses or plans to build the necessary facilities, equipment,
manufacturing technology, professional expertise, personnel, and capacity to
manufacture and supply such API, and desires to undertake such API manufacturing
and supply for Cempra under the terms of this Agreement.

D.The Parties intend to conduct certain activities as part of preparing for the
commercial manufacture and supply of API, which may include construction of a
manufacturing plant, technology transfer, manufacture of registration lots,
process development, process validation, stability studies and other
pre-approval activities with respect to the manufacture of API under the terms
of this Agreement.  

Now, Therefore, the Parties hereby agree as follows:

1.

Definitions  

The following capitalized words and phrases when used in this Agreement shall
have the meaning provided in this Section 1.

1.1“Acceptance Tests” means the specific tests to be used to determine whether
API manufactured by FFFC conforms to the API Specifications, which tests shall
be established (and amended from time to time if required) in writing by Cempra
in consultation with FFFC.

1

--------------------------------------------------------------------------------

1.2 “Affiliate” means, with respect to a particular Party, any corporation,
organization, or other business entity that, directly or indirectly, controls,
is controlled by, or is under common control with such Party.  The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as used in this Section 1.2, means the possession
of the power to direct, or cause the direction of, the management and business
of the applicable corporation, organization, or other business entity, whether
through the ownership or control of voting securities (or their voting power) or
by contract, or court order, or otherwise.  

1.3“API” means the active pharmaceutical ingredient known as solithromycin as
further described in Exhibit A of this Agreement (“Solithromycin”).  

1.4“API Improvements” means inventions, discoveries know-how or improvements
specifically related to API or API Manufacturing Procedures (including
analytical methods, manufacturing processes and packaging) that FFFC invents,
develops, creates, discovers, conceives, or reduces to practice, in connection
with or arising from its activities under this Agreement.  

1.5“API Manufacturing Procedures” means the specific methods, techniques,
processes and standard operating procedures (including Quality Control
Procedures) that are to be used by FFFC (or any of its Affiliates or
subcontractors) in manufacturing the API under this Agreement in accordance with
the API Specifications.  

1.6“API Specifications” mean the specifications, characteristics, qualities and
labeling and packaging requirements established by Cempra in writing for API,
with which API must conform (including release criteria and associated
analytical methods), as such may be amended from time to time under the terms of
this Agreement.  The API Specifications shall be attached to this Agreement as
Exhibit B.

1.7“Applicable Laws” means collectively all laws, regulations, ordinances,
decrees, judicial and administrative orders, policies and other requirements of
any applicable Regulatory Authority that cover or apply to the manufacture,
supply, or distribution of API for use in human pharmaceuticals, including the
FD&C Act and the regulations administered by the FDA (including 21 C.F.R. Parts
11, 210 and 211), any equivalent laws, rules, and regulations in the Territory,
and the following to the extent not in conflict with any laws or regulations
that are issued or enforced by the FDA, MHLW, and other Regulatory Authorities
as in effect during the provision of and applicable to API Manufacturing and
other services provided by FFFC hereunder:  (a) USP/NF/EP and other applicable
compendia standards; (b) guidance documents (including Guidelines, Points to
Consider, Inspection Technical Guides, International Conference on Harmonization
“Step 4 and 5” documents); and (c) cGMP.  

2

--------------------------------------------------------------------------------

1.8“Batch” means the total amount of Intermediate or API manufactured in one
particular production run conducted by FFFC (or any of its Affiliates or
subcontractors) for manufacturing API.  

1.9“Batch Record” means, with respect to a particular production run conducted
by FFFC for manufacturing one Batch of Intermediate or API, the completed
manufacturing records, in the form of an executed Master Batch Record, for such
production run containing all the relevant manufacturing details and information
for the run, including quality control information and any deviations, and
reviewed and approved by Quality Assurance.

1.10“Cempra Licensed Patents” means those Patents in the Territory listed on
Exhibit C attached hereto and any Patents in the Territory claiming priority to
such Patents that are Controlled by Cempra.

1.11“Certificate of Analysis” means a written document, for example in the form
set forth in Exhibit D of this Agreement, which confirms that the quantity of
the API manufactured and delivered by FFFC has been tested in accordance with
the applicable Acceptance Tests and meets the API Specifications.  The
Certificate of Analysis will include the results of all Acceptance Tests
performed by FFFC or, to the extent permitted by this Agreement, on behalf of
FFFC by qualified Third Party subcontractors on the particular Batch of API.

1.12“Certificate of Compliance” means a document, in a form acceptable to
Cempra, from FFFC that approves the release of API to Cempra and certifies that
the manufacturing and supply of the API has been performed in compliance with
all Applicable Laws, including cGMP requirements.  

1.13“CMC” means the Chemistry, Manufacturing and Controls sections of any
Regulatory Submission (including an IND, DMF, NDA, or equivalent of any of the
foregoing in the Territory), as defined by Applicable Laws.

1.14‘“Confidential Information” means all information and know-how and any
tangible or intangible embodiments thereof provided by or on behalf of one Party
(the “Disclosing Party”) to the other Party (the “Receiving Party”) from time to
time either in connection with the discussions and negotiations, whether in
written or oral form, pertaining to this Agreement, or in the course of
performing under or acting in relation to this Agreement, which may include
data, knowledge, practices, processes, ideas, research plans, formulation or
manufacturing processes and techniques, scientific, manufacturing, marketing and
business plans, and financial and personnel matters relating to the Disclosing
Party or to its present or future products, sales, suppliers, customers,
employees, investors or business; provided, that, information or know-how of a
Party will not be deemed Confidential Information of such Party for purposes of
this Agreement if such information or know-how: (a) was already known to the
Receiving Party, other than under an obligation of confidentiality or non-use,
at the time of disclosure to such Receiving Party, as can be shown by written
records; (b) was generally available or known to parties reasonably skilled in
the field to which such information or know-how pertains, or was otherwise part
of the public domain, at the time of its disclosure to such Receiving Party; (c)
became generally available or known to parties reasonably skilled in the field
to which such information or know-how pertains, or otherwise became part of the
public domain, after its disclosure to such

3

--------------------------------------------------------------------------------

Receiving Party through no fault of the Receiving Party; (d) was disclosed to
such Receiving Party, other than under an obligation of confidentiality or
non-use, by a Third Party who had no obligation to the Disclosing Party not to
disclose such information or know-how to others, as can be shown by written
records; or (e) was independently discovered or developed by such Receiving
Party, as can be shown by its written records, without the use or benefit of, or
reliance on, Confidential Information of the Disclosing Party.  Notwithstanding
anything to the contrary, (i) all information provided to Cempra, any Affiliate
thereof, or any of Cempra’s or its Affiliates’ licensees by or on behalf of FFFC
concerning API and (ii) the terms of this Agreement shall each be deemed the
Confidential Information of both Parties.

1.15“Control” means, with respect to any intellectual property or right therein,
the possession by Cempra of the ability to enable FFFC to practice under such
rights in its manufacture of API hereunder as provided for herein without
violating the terms of any arrangement or agreements between Cempra (or any
Affiliate thereof) and any Third Party

1.16“Cover” means that the use, manufacture, sale, offer for sale, development,
commercialization or importation of the subject matter in question by an
unlicensed entity would infringe a Valid Claim of a Patent.

1.17“Current Good Manufacturing Practices” or “cGMP” means the then-current
standards for the manufacture of pharmaceutical products, pursuant to (a) the
FD&C Act; (b) relevant United States regulations in Title 21 of the United
States Code of Federal Regulations (including Parts 11, 210, and 211); (c) EC
Directive 2003/94 EC of October 8, 2003; (d) the EC Guide to Good Manufacturing
Practice for Medicinal Intermediate Products; (e) International Conference on
Harmonization (“ICH”) ICH Q7A Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients; (f)  MHLW Ministerial Ordinance No. 179, 2004, MHW
Ministerial Ordinance No. 2, 1961, and GMP Guideline for Drugs and Quasi-Drugs
(Drug Products) 2005 and (g) all additional Regulatory Authority documents or
regulations that replace, amend, modify, supplant or complement any of the
foregoing.

1.18“DMF” means a Drug Master File, as provided for in Article 80-6 of Japan’s
Pharmaceutical Products and Medical Equipment Law or similar submission to or
file maintained with the MHLW or other Regulatory Authority that may be used to
provide confidential detailed information about facilities, processes, or
articles used in the manufacturing, processing, packaging, and storing of one or
more human drugs or APIs.

1.19“Drug Product” means a finished dosage form of human pharmaceutical product
containing API as an active pharmaceutical ingredient, alone or in combination
with one or more other active pharmaceutical ingredients.

1.20“Facility” means the specific premises of FFFC (or its Affiliates or its
subcontractors) where the API is Manufactured, as identified in Exhibit E of
this Agreement.  

1.21“FDA” means the United States Food and Drug Administration or any successor
thereto.

1.22“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C.
321 et seq.), as amended from time to time.  

4

--------------------------------------------------------------------------------

1.23“FFFC Quality System” means the procedures and control documentation that
FFFC has in place at its Facility during the Term that are necessary to evidence
compliance with cGMP and all ICH guidelines, as well as any other requirements
necessary to Manufacture the API in compliance with all Applicable Laws
(including cGMP requirements) and the API Specifications.  

1.24“IND” means an investigational new drug application filed with the MHLW, in
order to commence human clinical testing of a drug.

1.25“Intermediates” means any of the compounds produced in the intermediate
Manufacturing steps beginning with the initial modification of the relevant Raw
Material and prior to the completion of final manufacturing steps to produce the
API.

1.26“Losses” means any and all judgments, liabilities, losses, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees and
legal and court costs) together with any related interest, fines and penalties,
resulting from any Claim (as defined below).  

1.27“Lot” means one (1) discrete quantity of API as that term is defined under
Title 21 of  the United States Code of Federal Regulations §210(b)(10),
specifically a batch, or a specific identified portion of a batch, having
uniform character and quality within specified limits; or, in the case of a drug
product produced by continuous process, it is a specific identified amount
produced in a unit of time or quantity in a manner that assures its having
uniform character and quality within specified limits.  

1.28“Manufacture” or “Manufacturing” means the steps and activities conducted to
produce the API from Raw Material and/or Intermediate in accordance with the API
Manufacturing Procedures and the Master Batch Records, including obtaining all
other needed raw materials and reagents, manufacturing steps and processing,
packing, labeling, holding, testing, and quality control of the API and/or
Intermediates, and actions taken to comply with Applicable Laws with respect to
such manufacturing activities (e.g., equipment, methods and operations).  

1.29“Marketing Approval” means an approval by MHLW to commence commercial
marketing and distribution of the Drug Product for human therapeutic,
prophylactic, or palliative use, or comparable approvals or registrations in
countries or jurisdictions outside the Territory, including amendments and
supplements to such approvals.

1.30“Master Batch Record” means a controlled document specifying the procedures
to Manufacture the API or an Intermediate as established by the Parties under
Section 2.2, including all applicable API Manufacturing Procedures, the
in-process testing and release testing which are to be used in the Manufacture
by FFFC hereunder of API.

1.31“MHLW” means Japanese Ministry of Health, Labor and Welfare, or any
successor thereto, including the Pharmaceuticals and Medical Devices Agency.

1.32“NDA” means a New Drug Application for Marketing Approval filed in the
United States.

5

--------------------------------------------------------------------------------

1.33“Non-Conforming API” means API delivered by FFFC that does not comply with
the API Specifications, that is otherwise defective, or that otherwise does not
comply with the warranties set forth in Sections 7.4 and 7.5.  

1.34“Out of Specification” or “OOS” means failure of API to meet the API
Specifications.  

1.35“Patents” means any granted patents and pending patent applications,
together with all additions, divisionals, continuations, continuations-in-part,
substitutions, reissues, re-examinations, extensions, registrations, patent term
extensions, revalidations, supplementary protection certificates, and renewals
of any of the foregoing, and all foreign applications and patents corresponding
to or claiming priority from any of the foregoing.

1.36“Project Manager” means the individuals designated by FFFC and Cempra,
respectively, to act as managers for the manufacturing project under this
Agreement as provided in Section 3.1.  

1.37“Quality Agreement” means the document mutually agreed upon by the Parties,
a copy of which shall be attached hereto as Exhibit F, which contains the
policies, procedures, and standards by which the Parties will coordinate and
implement the operational and quality assurance activities needed to efficiently
achieve regulatory compliance objectives, and as such agreement may be amended
from time to time by the Parties in writing.  

1.38“Product Failure” means (a) as indicated in writing by Cempra to FFFC, no
Drug Product will be marketed or further developed by or on behalf of Cempra,
any Affiliate thereof, or any of its or their licensees in the Territory or (b)
Drug Product is taken off the market or no longer able to be marketed in the
Territory by or on behalf of Cempra, any Affiliate thereof, or any of its or
their licensees in the Territory for the following reasons: (i) any
non-approvable or rejection letter or withdrawal of a Marketing Approval
application in the Territory or any order from Regulatory Authority withdrawing
Drug Product from the market or otherwise suspending use of Drug Product in the
Territory, (ii) any serious safety problem with respect to the Drug Product, or
(iii) any infringement of Patents or infringement or misappropriation of other
intellectual property right arising from the manufacture, development, use, or
commercialization of Drug Product or manufacture of API hereunder, which the
terminating Party in reasonably determines in good faith cannot be reasonably
and promptly resolved after consultation with the other Party regarding whether
the infringement or misappropriation could be cured or remedied via a license or
other settlement without material adverse affect on either Party, provided, that
in the case of the circumstances described in clauses (i) and (ii), the
terminating Party must reasonably determine in good faith that the Drug Product
cannot be approved, commercially sold for human therapeutic use, re-launched, or
marketed in the Territory, as applicable, within six (6) months of the
occurrence of the circumstances originally constituting such Product Failure.

1.39“Raw Material” means the chemicals, compounds, water, solvents, reagents and
other materials and supplies, including disposable manufacturing materials and
labeling and packaging materials, used in Manufacturing.  

6

--------------------------------------------------------------------------------

1.40“Records” means all documents, reports, data, data listings, charts, process
control/monitoring commands and data summaries, logs, notes, standard operating
procedures, Master Batch Records, lot Batch Records, analyses, correspondences,
notes, memoranda, (including, without limitation, production and quality
assurance and quality control documentation) and other items containing
information or data related to Manufacturing API from the Raw Material and/or
Intermediate, whether in paper or electronic form, including originals and
copies, and including any other items that would be considered manufacturing
“records” under any Applicable Laws.  

1.41“Regulatory Approval” means any and all approvals, licenses, registrations,
clearances, or authorizations of any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, that are necessary for the commercial manufacture,
distribution, use, and sale of a Licensed Product for human therapeutic,
prophylactic, or palliative use in a particular jurisdiction, provided that
Regulatory Approvals shall exclude pricing and reimbursement approvals

1.42“Regulatory Authority” means any multinational, federal, regional, state
and/or local government authority (including public, quasi-public and private
bodies contracted, certified or authorized by such governmental bodies) in a
country or other jurisdiction with authority to regulate, approve, license,
inspect, review or otherwise control or supervise the manufacture, sale,
labeling, use, marketing, distribution, import, export, price or reimbursement
for API or final Drug Product, including but not limited to the FDA, MHLW, and
their counterparts in the European Union and other countries outside the
Territory.

1.43“Regulatory Submission” means any document, correspondence, data, article,
certifications, or physical samples that are, or that are required to be,
delivered or made available for inspection or review by any Regulatory Authority
in connection with the activities carried out by either Party relating to this
Agreement, including applications, dossiers or reports supporting the
manufacture, use, sale, or marketing of the API or Drug Product for
investigational or commercial use, and including but not limited to any INDs,
NDAs, applications for Marketing Authorizations, field reports, annual reports,
adverse event and corrective action reports, and export approvals, change being
effected reports, communication (e.g., meeting packages, teleconference, written
correspondence) with any Regulatory Authorities and any amendments, supplements,
corrections, and updates to any of the foregoing.

1.44“Territory” means Japan.

1.45“Third Party” means any party other than FFFC, Cempra, or an Affiliate of
either of the foregoing.

1.46“Transfer Price” means the price charged by FFFC for the quantities of API
delivered to Cempra to fill a Purchase Order submitted by Cempra, as provided in
Section 4.1.  

1.47“Valid Claim” means a claim of any pending patent application or any issued,
unexpired or granted patent that has not been dedicated to the public,
disclaimed, abandoned or held invalid or unenforceable by a court or other body
of competent jurisdiction from which no further appeal can be taken, and that
has not been explicitly disclaimed, or admitted in writing to

7

--------------------------------------------------------------------------------

be invalid or unenforceable or of a scope not covering a particular product or
service through reissue, disclaimer or otherwise.

1.48“Waste” means all hazardous waste, as defined by Applicable Laws, and all
non-hazardous waste to the extent, in each case, arising out of Manufacturing
and other activities performed by FFFC under this Agreement, including without
limitation, rejected or unusable Raw Materials, Intermediates, or API,
disposable manufacturing equipment, and materials (including solvents and other
consumables).

1.49Miscellaneous Interpretation Aids.

(a)Each use in this Agreement of the term “including,” “comprising,” or
“containing” (or a variant form thereof) shall be understood to have an open,
non-limiting meaning.  Thus, e.g., “including” shall be interpreted as meaning
“including without limitation” or “including but not limited to,” regardless of
whether the words “without limitation” or “but not limited to” actually follow
the term “including.”  Similarly, the terms “such as,” “for example,” and “e.g.”
shall be understood as referring to non-limiting illustrations or examples.

(b) “Herein,” “hereby,” “hereunder,” “hereof,” and other equivalent words shall
be understood as referring to this Agreement in its entirety, and not solely to
the particular provision or portion of this Agreement in which any such word is
used.

(c)Wherever used herein, any pronoun or pronouns shall be understood to cover
all genders.

(d)All references to days, months, quarters, or years shall be understood to
refer, respectively, to calendar days, calendar months, calendar quarters, or
calendar years, unless otherwise indicated.

(e)Any reference to a supranational, national, federal, state, local, or foreign
statute or law shall be understood to refer to the applicable version of the law
or statute then in force (as it may have been amended or superseded) as well as
all rules and regulations promulgated thereunder, unless the context requires
otherwise.

(f)All references to “dollars,” “Dollars,” “US$,” or “$” shall mean United
States dollars.

2.

Manufacture and Supply of API

2.1Obligation to Supply and Purchase. Pursuant to the terms of this Agreement,
FFFC shall supply Cempra with, and Cempra shall purchase, the API, for use as
the active pharmaceutical ingredient in human drug product to be used or sold in
the Territory, in such quantities as Cempra may order pursuant to the provisions
in of Section 2.6.  FFFC shall deliver API in the quantity specified in each
Purchase Order by Cempra as set forth in Section 5.4(b) and on the delivery date
as specified by Cempra on such Purchase Order, or store such API as may be
requested by Cempra for later delivery in accordance with Section
5.4(b)(ii).  All manufacturing and storage of API under this Agreement shall be
performed at the Facility, unless otherwise agreed to in writing by Cempra.

8

--------------------------------------------------------------------------------

2.2Master Batch Records.  The API Manufacturing Procedures contained in the
Master Batch Records shall, except to the extent based on or reflecting methods,
techniques, processes and standard operating procedures covered by Cempra
Licensed Patents or Cempra’s know-how related thereto provided by Cempra to
FFFC, be based upon applicable FFFC technology, and any applicable API
Improvements.  The Master Batch Records shall contain such items and
requirements as typical and customary in the industry for manufacturing
processes applicable to similar bulk pharmaceutical manufacturing, and shall be
set forth in a written document.  The API will be Manufactured to the
then-current API Specifications at the time of manufacturing.  If appropriate
during the Term (such as, to include new API Improvements that are useful to
Manufacturing the API), the Parties will agree on appropriate amendments or
modifications to the API Specifications and/or the Master Batch Record. The
details of the procedure for amending the API Specifications and/or the Master
Batch Records shall be as specified in the Quality Agreement.  FFFC will, at its
cost, provide all documents required under the Quality Agreement or this
Agreement to be provided to Cempra, in English.  FFFC shall not have any
obligations to disclose any information maintained in the DMF as confidential to
Cempra or any Third Parties, provided that, if (i) either Party or any Affiliate
is required by Applicable Law or to satisfy any obligation thereunder, (ii)
either Party or any Affiliate thereof is requested by a Regulatory Authority, or
(iii) it is reasonably necessary to satisfy any requests of any Regulatory
Authority, in the case of (i), (ii) or (iii), to disclose any information
maintained in the DMF as confidential, (X) Cempra and FFFC shall promptly use
reasonable efforts to, as quickly as possible, determine the reasonable plan for
satisfying such requests by mutual good-faith and reasonable consultation based
on the careful study of confidentiality of such information maintained in the
DMF and (Y) FFFC shall in any event be required to disclose such information if
and as reasonably necessary to satisfy, or enable Cempra, any Affiliate thereof,
or any licensee or sublicensee of either of the foregoing with respect to Drug
Product in the Territory to satisfy, any such requests or requirements. For
clarity, in this case, such information maintained in the DMF which is disclosed
hereunder shall be used and disclosed only to the extent necessary for any such
requests or requirements, and shall not be used or disclosed to any other party
exceeding the scope necessary for any such requests or requirements.

2.3Registration Batches.   Upon Cempra’s request, FFFC shall prepare
registration Batches of API as needed for Cempra (or its Affiliate or its or its
Affiliates’ licensee) to seek Regulatory Approval in the Territory, in
accordance with a plan therefor (and related payment provisions) to be
reasonably negotiated in good faith and agreed upon in writing by the Parties
(which plan, upon such agreement in writing by the Parties, will be set forth in
Exhibit G), and coordinate with Cempra on any request from any Regulatory
Authority.  Upon successful delivery of the registration Batches in accordance
with such plan (i.e., such Batches meet the API Specifications and are
manufactured in a way that they meet the criteria for registration Batches),
Cempra shall pay FFFC for the delivery of such Batches in accordance with the
payment provisions to be set forth in Exhibit G.  FFFC shall work in good faith
to establish, in consultation and cooperation with Cempra, and subject to
Cempra’s written agreement, reasonably appropriate success criteria for the
registration Batches for API.  If a particular registration Batch supplied by
FFFC pursuant to this Section fails to meet such criteria, appropriate
representatives from each Party shall meet and discuss and seek to determine the
causes of such Batch having failed to meet such criteria and shall cooperate
diligently to try to find a solution to such causes, and FFFC shall use best
efforts to rectify any such problems as soon as practicable.  FFFC will replace
any such failed Batches at its cost (including paying for needed Raw Materials
and the internal costs of

9

--------------------------------------------------------------------------------

conducting the manufacturing and supply).  FFFC shall recommence manufacture and
supply of the required registration Batches for API as soon as possible, and
shall continue until such time as FFFC has successfully delivered to Cempra the
number of consecutive Batches of API that meet the criteria that shall be set
forth in Exhibit G, once agreed upon by the Parties as set forth above.  Each
such registration Batch supplied by FFFC shall meet the API Specifications and
shall be suitable for use to support registration stability studies.

2.4Manufacturing Process Validation.  Promptly after the Parties have completed
the Master Batch Records, and at Cempra’s request, FFFC will commence and
conduct certain validation studies (the “Validation Studies”) to validate the
API Manufacturing Procedures pursuant to a mutually agreeable validation plan,
in preparation for commercialization, to be reasonably negotiated in good faith
and agreed upon in writing by the Parties (which plan, upon such agreement in
writing by the Parties, will be set forth in Exhibit H).  The actual detailed
protocols for such Validation Studies shall be established by the FFFC, in
consultation with, and subject to the written agreement of, Cempra, with FFFC
preparing the initial proposed protocols for review and comment by Cempra and
written approval by Cempra.  FFFC shall disclose to Cempra in written reports
all results of such Validation Studies and all other deliverables as required
under the mutually-agreed upon plan for such Validation Studies. Notwithstanding
the foregoing, unless otherwise agreed by FFFC, such protocols for the
Validation Studies and such reports shall not contain any information of FFFC
included as confidential in the DMF maintained by FFFC under this Agreement.
Cempra shall pay FFFC as provided in the form of Exhibit H to be agreed upon for
FFFC’s conduct of the Validation Studies.  In the event that the Validation
Studies are not successfully completed (i.e., they do not satisfy the predefined
acceptance criteria in the validation protocol and related site SOPs), FFFC
shall work cooperatively with Cempra using commercially diligent efforts to
determine the cause of the failure, and shall work diligently and, as soon as
possible, implement such changes in the Facility or as otherwise needed to
assure that the Validation Studies are successfully completed.  Each such
validation Batch supplied by FFFC shall meet the API Specifications and shall be
suitable for human clinical trial use and/or commercial use in humans, as
applicable.  FFFC shall use reasonable efforts to work in good faith with Cempra
to obtain appropriate Marketing Approvals as needed.

2.5Stability Studies and Report.  To the extent requested by Cempra in writing,
FFFC shall conduct stability studies on the API manufactured by FFFC hereunder,
in accordance with stability study protocols customary, reasonable, and typical
for pharmaceutical manufacturing (e.g., ICH) to be negotiated in good faith and
agreed upon by the Parties as soon as reasonably possible following the
Effective Date, and which, upon mutual written agreement thereon by the Parties,
shall be set forth on Exhibit I hereto.  FFFC shall prepare and deliver to
Cempra written reports setting forth the results of the studies, such reports to
be in the form and at the time points described in such agreed protocols.  

 

10

--------------------------------------------------------------------------------

2.6Forecasts; Purchase Orders; Minimum Purchase Requirement.  

(a)No later than the eighth (8th) day of each calendar month following the
Effective Date, Cempra shall provide to FFFC a rolling forecast (each, a
“Forecast”) of its anticipated orders for API to be placed during each of the
[*] through (and including) the [*] calendar month (or, if earlier, the final
calendar month of the Term) following the calendar month in which such forecast
is provided.  In each Forecast submitted by Cempra, the forecast for the first
[*] months covered by the Forecast shall be binding on the Parties  (pursuant to
Purchase Orders placed under subsection (b) below), and the forecast for the
last [*] months covered by each Forecast shall be non-binding on both Parties,
not subject to any forecasting restrictions, provided that the quantity of API
specified for any month in the nonbinding portion of any revised Forecast shall
not (i) exceed [*] percent ([*]%), or be less than [*] percent ([*]%), of the
quantity of API provided for such month in the initial Forecast including a
forecast quantity of API for such month nor (ii) exceed [*] percent ([*]%), or
be less than [*] percent ([*]%), of that quantity of API provided for such month
in the most recent previous Forecast.  FFFC shall notify Cempra in writing
within three (3) business days of FFFC’s receipt of any Forecast if the
quantities of API indicated in the non-binding portion thereof exceed FFFC’s
production capacity therefor.  Should Cempra wish to increase order quantities
at any time in excess of the volumes permitted under this Section 2.6(a) or
Section 2.6(b), Cempra may contact FFFC to request and FFFC shall use
commercially reasonable efforts to supply any such increase in volumes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

11

--------------------------------------------------------------------------------

(b)Cempra shall have the right to place binding written purchase orders (each a
“Purchase Order”) from time to time under and subject to the conditions
regarding a Forecast set forth in Section 2.6(a), provided that, with respect to
the first [*] Purchase Orders placed hereunder, Cempra may, at its option, place
its Purchase Orders for API no less than [*] months in advance of the desired
delivery date(s) (or, as contemplated by Section 5.4(b)(ii), storage date)
therefor.  Except as described above with respect to the first [*] Purchase
Orders placed hereunder, Cempra shall issue each Purchase Order to FFFC no later
than [*] calendar month preceding the date on which Cempra has requested FFFC to
first deliver (or make available for storage pursuant to Section 5.4(b)(ii)) API
pursuant to each such Purchase Order.  Each Purchase Order shall specify the API
to be supplied during the period from the [*] business day of the following
calendar month to the end of the [*] calendar month of the period for which the
Purchase Order is placed (corresponding to the binding portion of each
Forecast). Such Purchase Order shall specify order quantity(ies), delivery
(and/or storage) date(s), and other necessary matters. FFFC shall be obligated
to supply to Cempra the amount of API as Cempra orders hereunder, which shall
not be less than [*] ([*]%), nor more than [*] percent ([*]%), of the forecasted
quantity for the applicable forecast period in the most recent Forecast, and
will use commercially reasonable efforts to supply any additional quantities
ordered by Cempra.  Not later than five (5) days after receipt of a binding
Purchase Order, FFFC will confirm in writing its receipt of the Purchase Order
(“Order Acceptance”), and FFFC shall fulfill each Purchase Order. If there is
any conflict between the Purchase Order or an Order Acceptance and the terms of
this Agreement, this Agreement prevails and such conflicting terms are rejected
and of no effect, unless the Parties mutually agree otherwise in writing.   From
time to time, due to significant unforeseen circumstances, Cempra may deliver to
FFFC a Purchase Order for volumes of API in excess of those specified in the
binding portion of any Forecast and, upon Cempra’s written request, FFFC shall
use commercially reasonable efforts to provide Cempra with such excess API
volumes; provided, however, that if FFFC is required to spend an additional
unforeseen material expense, in excess of its typical expenses to supply API
hereunder, in order to provide Cempra with such excess API volumes, (i) FFFC
shall notify Cempra as soon as possible of the amount of such additional
expense, (ii) Cempra shall have ten (10) business days following such notice
within which to accept such additional expense in writing, and (iii) if Cempra
does accept such additional expense in writing within such ten (10) business day
period, Cempra shall be obligated to bear such expense upon and FFFC shall be
obligated to supply such excess API volumes triggering such expense.  If Cempra
rejects such additional expense in writing, or otherwise does not accept such
additional expense, within such ten (10) business day period, Cempra shall have
no obligation to bear any such additional expense with respect to any excess API
volume and FFFC shall not have any obligation to supply any such excess API
volume.

(c)FFFC, on at least a quarterly basis, shall provide Cempra with a written
schedule of all then-outstanding accepted Purchase Orders for API, including the
status of manufacturing work in progress and expected delivery date(s).

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

12

--------------------------------------------------------------------------------

(d)Cempra agrees that, for each of the first [*] Month Periods (as defined
below) during the Term, Cempra shall be obligated to place Purchase Orders for
the purchase of not less than [*] kilograms ([*] kg) of API in total per Month
Period (i.e., such minimum purchase obligation shall apply during each of the
first [*] Month Periods, and so Cempra’s minimum purchase obligation of this
Agreement shall be its purchase of not less than [*] kilograms ([*] kg) of API
in total during such first [*] Month Periods), provided that, notwithstanding
the foregoing:

(i)such obligation shall not apply to the Month Period during which this
Agreement terminates or expires unless such termination or expiration occurs on
the last day of such Month Period; and

(ii)the requirement above shall not apply to a Month Period during which a
Supply Failure occurs or the Month Period following such Supply Failure.

 

For purposes of clarity, the minimum purchase requirement set forth in this
Section 2.6(d) shall, subject to clause (i) and (ii) above, only apply for up to
the first (1st) [*] Month Periods as described above, and Cempra’s breach of
such minimum purchase requirement shall be construed as a material breach
enabling termination of this Agreement by FFFC as set forth in Section 10.2
(b).  “Month Period” means (y) the twelve (12) consecutive complete calendar
month period, following (a) successful completion of the Validation Studies
pursuant to Section 2.4 and (b) written notice from FFFC that the Facility is
completed and capable of Manufacturing [*] kg in the course of a twelve (12)
consecutive month period, beginning with (and including) the first calendar
month during which API is delivered, in accordance with a Purchase Order placed
pursuant to Section 2.6(b), for use in the manufacture of Drug Product for
commercial sale for human therapeutic use in Japan following Regulatory Approval
of such Drug Product in Japan and (z) each subsequent twelve (12) consecutive
calendar month period following the initial Month Period.  Except to the extent
otherwise agreed to in a separate written agreement between the Parties that
shall not affect the terms of this Agreement, the Parties agree that FFFC shall
not deliver any such API, pursuant to any Purchase Order placed by Cempra, prior
to such initial delivery contemplated in clause (y) of the preceding sentence
(i.e., prior to the first month of the first Month Period).

 

2.7Use of Affiliates or Subcontractors.  FFFC shall have the right to fulfill
its supply obligations hereunder through the engagement of any of its Affiliates
or subcontractors, provided that the engagement of any such Affiliates or
subcontractor shall be subject to the prior written approval of Cempra (such
approval shall not be unreasonably withheld by Cempra).  FFFC shall ensure that
any Affiliate or subcontractor performing any obligations of FFFC hereunder
agrees to be bound by the terms and conditions of this Agreement pertaining to
the manufacture and supply of the API as if it is a party to this
Agreement.  FFFC shall remain fully responsible for its obligations under this
Agreement, and the acts and omissions of its Affiliates and subcontractors with
respect to this Agreement (as if such acts and omissions were those of FFFC
hereunder), regardless of whether such obligations are performed by FFFC itself
or through such Affiliate or subcontractor.

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

13

--------------------------------------------------------------------------------

2.8Raw Materials and Equipment.  FFFC shall procure, at its own cost, all Raw
Materials needed for Manufacturing the API ordered under this Agreement,
provided that, if and as requested by Cempra, FFFC shall use reasonable efforts
to consult in good faith with Cempra regarding the manner in which, and the
Third Parties from which, any critical Raw Materials (e.g., clarithromycin) may
be procured. FFFC shall conduct further audits of such Third Party vendors as
needed or as reasonably requested by Cempra.  FFFC shall be responsible for
ensuring that the Raw Materials procured by FFFC in accordance with this Section
2.8 meet the quality requirements as set forth in the Quality Agreement.  FFFC
shall be responsible for procuring at its cost all equipment, personnel and
other resources needed for Manufacturing and/or storing, as applicable, API
ordered under this Agreement.  FFFC shall be responsible for allocating
appropriate space in the Facility, and for obtaining, installing and maintaining
in such Facility all capital equipment, as needed to manufacture and/or store,
as applicable, the amounts of API as ordered by Cempra in compliance with the
terms of this Agreement.  FFFC shall allocate sufficient time, effort, equipment
and facilities to the program for manufacturing API, and shall dedicate and use
personnel with sufficient skills and experience as are required to accomplish
the manufacturing tasks, so as to manufacture and deliver API on a timely basis
and in accordance with the terms of this Agreement.  FFFC shall conduct its
Manufacturing efforts and perform all of its other obligations under this
Agreement in compliance with all Applicable Laws.

2.9Labeling and Packaging.  FFFC shall label and package API to be supplied in
accordance with the API Manufacturing Procedures, API Specifications (or other
labeling and packaging specifications provided by Cempra), the Quality
Agreement, and Applicable Laws, in each case that are applicable to active
pharmaceutical ingredients for human use for shipment in bulk to Cempra or to
one or more locations (e.g., manufacturing sites, distribution centers)
designated by Cempra.    

2.10Title to API.  Title to all API shall remain with FFFC until it is delivered
pursuant to Section 5.4 or stored on behalf of Cempra pursuant to Section
5.4(b)(ii).  FFFC shall keep all Raw Material, Intermediates, and API stored in
accordance with the API Specifications and Applicable Laws.  FFFC shall bear the
risk of loss, contamination or damage to the Raw Material, Intermediates, and
API in its possession (including during such time as FFFC may be storing API on
behalf of Cempra pursuant to Section 5.4(b)(ii)), until the finished API is
actually delivered to Cempra or its designee pursuant to Section 5.4, and FFFC
will pay the actual costs of replacing any Raw Material that is lost or damaged
while in FFFC’s possession due storage or handling problems or losses or
failures in Manufacturing or storage; provided, however, that in case that FFFC
delivers API pursuant to Section 5.4 and enable Cempra to receive the same but
Cempra fails to pickup, the risk of loss, contamination or damage to the Raw
Material, Intermediates, and API shall pass to Cempra at the time of such
delivery, except to the extent otherwise set forth in this Agreement, including
but not limited to Section 5.4 hereof.  

 

2.11


14

--------------------------------------------------------------------------------

Limitation on Use; Supply for Outside the Territory.   Cempra shall use
reasonable efforts to ensure that API supplied hereunder is only used for the
manufacture of Drug Product for use or sale in the Territory (or purposes
related thereto).  If Cempra desires FFFC to supply Cempra with API for use in
manufacturing Drug Product for use or sale outside the Territory (within FFFC’s
reasonable production capacity), the Parties shall, upon written notice from
Cempra to FFFC, use reasonable efforts to negotiate in good faith an agreement,
or amendment to this Agreement, providing for such supply on commercially
reasonable terms.

3.

Project Management

3.1Project Managers.  Each Party shall designate a representative (the “Project
Manager” of such Party) with proper experience and authority as to technical
matters to serve as the primary contact with the other Party regarding the
Parties’ manufacturing and supply relationship for API under this
Agreement.  Each Project Manager shall be responsible for obtaining cooperation
and input from other individuals within such Project Manager’s organization
whose expertise and ability may be required from time to time to maximize the
potential for successful relationship under this Agreement.  The Project
Managers shall develop procedures to optimize communication and collaboration
between the Parties.  The Project Managers will communicate regularly during the
Term at mutually agreeable times, and, when necessary, hold meetings at mutually
agreeable places, to review project management and status.  The Project Managers
shall use good faith, reasonable efforts to facilitate communication and
collaboration between the Parties, but neither Project Manager shall have the
ability or authority to modify the terms of this Agreement, to bind either
Party, or to waive any rights or obligations of a Party.  

3.2Monthly Progress & Budget Reports.  Each calendar month (or on such other
regular period as agreed by the Parties), FFFC shall provide Cempra with a
status report on completion of outstanding obligations (e.g., production runs,
process development, validation, stability data, Regulatory Submissions, and
pending corrective actions).  The status report shall indicate FFFC’s progress
toward task or delivery milestones relative to planned completion schedules.

3.3Adverse Issues & Corrective Actions.  FFFC shall inform Cempra promptly in
writing of any events that might materially affect the ability of FFFC to timely
and fully perform and/or deliver API ordered by Cempra under this Agreement, or
otherwise affect the established schedule, including any unexpected adverse
final or interim results or data from validation, stability or other
studies.  The status report also shall fully describe all Out of Specification
(“OOS”) and out of trend events, failure investigations, process deviations,
Batch failures and similar matters, as well as the corrective or other actions
to be taken by FFFC.  FFFC shall conduct periodic review of production records,
on at least an annual basis, including trend analysis of Batch production
records and other process data, and prepare a report for submission to Cempra
summarizing FFFC’s findings, conclusions and recommendations.  FFFC shall be
responsible for ensuring that the adverse issues and corrective actions
undertaken with respect thereto by FFFC in accordance with this Section 3.3 meet
the quality requirements as set forth in the Quality Agreement.

15

--------------------------------------------------------------------------------

4.

Transfer Prices, Invoicing & Payment

4.1Transfer Prices.  The Transfer Price for a particular shipment of API that is
manufactured and supplied to Cempra by FFFC under this Agreement shall be equal
to the total number of kilograms in such shipment, multiplied by the
per-kilogram Transfer Price as set forth in the transfer price schedule and
further otherwise determined as set forth on Exhibit J.   Without any delay
after the end of each Month Period, FFFC shall send Cempra a written report
stating the Forecast-Based Price for such Month Period (or, if adjusted by
mutual agreement of the Parties as contemplated by Exhibit J, the applicable
Forecast-Based Prices for such Month Period and the volumes of API to which such
Forecast-Based Prices applied) and the Final Price for such Month Period, and
including a detailed calculation thereof.  If the total amount that would have
been owed or paid to FFFC for all API delivered during a particular Month Period
meeting the API Specifications and accepted by Cempra in accordance with this
Agreement (such Month Period’s “Accepted API”) had the Final Price been
applicable thereto exceeds the total amount owed or paid to FFFC for all of such
Month Period’s Accepted API based on the applicable Forecast-Based Price(s)
therefor, then FFFC shall send Cempra an invoice for the amount of such excess
and, within [*] days following Cempra’s receipt of such invoice, Cempra shall
pay FFFC an amount equal to such excess.  If the total amount owed or paid to
FFFC for all of a particular Month Period’s Accepted API based on the applicable
Forecast-Based Price(s) therefor exceeds the total amount that would have been
owed or paid to FFFC for all of such Month Period’s Accepted API had the Final
Price been applicable thereto, then FFFC shall pay Cempra an amount, or credit
Cempra an amount against outstanding invoices or future amounts due under this
Agreement, as elected in writing by Cempra in its sole discretion (with such
payment to be made within [*] days, and such credit to become immediately
effective, following such election by Cempra), equal to, in either case, such
excess.

4.2Payments.  Subject to any additional payments required of, or credits granted
to Cempra under, Section 4.1, FFFC shall be paid for API meeting the API
Specifications delivered and accepted in accordance with this Agreement within
[*] days of receipt by Cempra of the applicable invoice setting forth the total
Transfer Price applicable to such delivered API, as provided in Section
4.1.  Subject to Section 5.5, payment of all undisputed invoices shall be
delivered by wire transfer in US Dollars to the account provided in Exhibit
J.  Payment shall be considered received once funds become available to FFFC, or
FFFC’s agent, at its bank account.  In the case one invoice is in dispute, its
payment shall not affect settlement of other outstanding and due invoices.

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

16

--------------------------------------------------------------------------------

4.3Access to Funds Received for Cempra’s Sale of API. Cempra and FFFC shall use
reasonable efforts to work in good faith to establish, on commercially
reasonable and customary terms of a separate agreement to be negotiated by the
Parties and an internationally-recognized bank reasonably acceptable to both
parties, a bank account in Cempra’s name and owned by Cempra into which Cempra
will deposit payments received by Cempra from Toyama or other licensees or
distributors of Cempra who commercialize Drug Products in the Territory, if any,
for Toyama’s or such licensee’s or distributor’s purchases of API, acquired by
Cempra from FFFC under this Agreement, sold to Toyama or such licensee or
distributor by Cempra, and from which FFFC shall be entitled to withdraw the
amount due FFFC for such API under this Agreement, and for which Toyama or such
licensee or distributor has already paid Cempra, upon presentment to Cempra and
the applicable bank of invoices therefor properly sent in accordance with this
Agreement; provided, however, that Cempra shall use reasonable efforts to
maintain and keep up the level of the amount of deposit in such bank account
reasonably sufficient for the payments to FFFC of undisputed amounts due under
Section 4.2 of this Agreement.  

4.4No Liens.  FFFC shall ensure that all API ordered by Cempra is delivered free
of any liens, claims, or encumbrances, with good and marketable title.  

5.

Quality Control, Delivery And Acceptance

5.1Quality Control.  FFFC shall maintain and follow a quality control and
quality assurance testing program consistent with the API Specifications, cGMP,
the Quality Agreement, and all other requirements of Applicable Laws and
consistent with industry standards (the “Quality Control Procedures”), which
shall include performing the applicable Acceptance Tests on each Batch of
API.  FFFC shall ensure that all API supplied to Cempra hereunder shall be
manufactured in accordance with the API Manufacturing Procedures, cGMP, the
Quality Agreement, and all other Applicable Laws, and all other applicable
requirements of Regulatory Authorities, (collectively, “Regulatory Standards”)
and shall comply with the API Specifications.  FFFC shall promptly notify Cempra
of any deviation from API Manufacturing Procedures or the Regulatory Standards
that occurs during any Batch process or Manufacturing or any Batch failure,
including the details and causes thereof, to meet the quality requirements as
set forth in the Quality Agreement.  

5.2Certificates.  FFFC shall provide to Cempra, accompanying each delivery of
API: (a) the Batch number and Purchase Order number of the delivered API, (b) a
completed and accurate Certificate of Analysis as to such Batch, and, upon
Cempra’s request, copies of the analytical data used to generate such
Certificate of Analysis, and (c) copies of all other documentation required for
API release.  Cempra or its Affiliate or designee may, but shall not be
obligated to, test each amount of API delivered to confirm that it meets the API
Specifications, that the assigned expiry/retest aligns with agreed upon period,
and that the API otherwise complies with the terms of this Agreement.

5.3Quality Audits.  FFFC shall maintain all quality control documentation and
Acceptance Test results for each Batch of API for a period and in a manner
consistent with Regulatory Standards, the Quality Agreement, and pharmaceutical
industry standards.  Cempra, its Affiliates, and any designees or licensees of
Cempra or any Affiliate thereof may, from time-to-time, and at any time,
periodically review, upon reasonable prior notice, such

17

--------------------------------------------------------------------------------

documentation and results, and shall have the right, from time-to-time, and at
any time, to audit, survey, verify the adherence of FFFC to the Quality Control
Procedures and Regulatory Standards.  In addition to the above and to Cempra
representatives provided for in Section 8.13, and upon reasonable prior written
notice to FFFC, Cempra, its Affiliates, and any designees or licensees of Cempra
or any Affiliate thereof shall have the right, from time-to-time, and at any
time, to have its representatives visit the Facility to audit or inspect the
aspects of the Facility related to Manufacturing (including testing) of API and
to discuss quality issues and any related issues with FFFC’s manufacturing and
management personnel as relating to Manufacture of API.  Except to the extent
otherwise set forth in this Agreement, such audits or inspections shall not be
limited in number or frequency, occur during regular business hours, and meet
the quality requirements as set forth in the Quality Agreement.  Audit report
responses shall be provided as agreed upon by the Parties, and the Parties shall
each use reasonable efforts in good faith to ensure completion of the action
items. Follow up visits may, as reasonably determined by Cempra, be needed to
confirm completion of action items and, in such cases, FFFC shall permit such
visits and reasonable times upon reasonable notice. For critical observations,
Cempra shall be permitted to assess impact to any product or filing
documentation.

5.4Delivery of API.

(a)Release Testing.  FFFC shall be responsible for analyzing each API lot for
compliance with the API Specifications and for conducting all testing required
prior to the release of any API for shipment as provided in this
Section 5.4.  FFFC shall send to Cempra a Certificate of Analysis and a
Certificate of Compliance prior to or concurrent with each shipment of
API.  FFFC shall retain all Records necessary to fulfill the requirements
established by cGMP and all other Applicable Laws.  Prior to changing its
testing methods, FFFC shall inform Cempra of such changes in writing and obtain
Cempra’s written approval, including as set forth in the Quality Agreement.

(b)Shipment, Storage, and Delivery.

(i)Each amount of API to be delivered to Cempra shall be delivered by FFFC EXW
(Incoterms 2010) at the Facility to Cempra’s designated carrier or shipper for
shipping to Cempra’s, its Affiliate’s, or its or its Affiliates’ licensee’s
designated manufacturing or storage facility, or to such other location as
specified by Cempra.  Cempra shall arrange for such shipping.  FFFC shall be
responsible for delivering the properly-packaged API to Cempra’s designated
carrier or shipper.  Deliveries of API under this Agreement (including the date
on which API, initially being stored on behalf of Cempra pursuant to Section
5.4(b)(ii) following manufacture, shall be made available for shipment, as
requested by Cempra) shall not vary by more than five (5) calendar days from the
specified delivery date set forth in the applicable Purchase Order  (or such
later date as may be requested by Cempra for pick-up following storage of API on
behalf of Cempra pursuant to subsection (ii) below) (i.e., may be between five
(5) calendar days before the specified delivery date and five (5) calendar days
after the specified delivery date). Such variance in actual date of delivery
shall not constitute a breach of contract by FFFC.  All risks of loss and all
normal transport costs that occur after proper delivery by FFFC to the carrier
or shipper shall be borne by Cempra.  API shall be shipped in accordance with
the shipping conditions and procedures established by this Agreement and written
agreement of the

18

--------------------------------------------------------------------------------

Parties.  Each lot of API shall be accompanied by all required shipping
documentation including the Certificates of Analysis and Certificate of
Compliance.

(ii)Notwithstanding anything to the contrary, if Cempra notifies FFFC in
writing, in conjunction with, as part of, or following the placement of, a
particular Purchase Order that Cempra’s designated carrier will not be picking
up all API ordered under such Purchase Order on the initial date on which the
relevant API will be ready for delivery and requests storage thereof by FFFC,
FFFC shall, with respect to such portion of any Purchase Order, store such API
at the Facility in accordance Applicable Laws, the API Specifications, and cGMP,
until such date as Cempra requests that such API be delivered EXW (Incoterms
2010) at the Facility to Cempra’s designated carrier or shipper for shipping
pursuant to Section 5.4(b)(i). The reasonable, documented, direct cost incurred
in connection with FFFC’s storing of such API under this Section 5.4(b)(ii)
shall be borne by FFFC for the first month’s storage of each delivery of API
following the initial delivery date thereof, and by Cempra for all periods
thereafter; provided, however, that, notwithstanding the foregoing, such
reasonable, documented, direct cost incurred in connection with FFFC’s storing
of such API for all periods prior to the end of the second (2nd) Month Period
shall in any event be borne by FFFC. In the event of such a notice and/or
request by Cempra, Cempra shall be required to pay for such API as if it had
been so delivered on the original intended delivery date therefor, and title to
such API shall pass to Cempra upon such date, and risk of loss with respect to
such API (and the obligation to insure against such loss) shall also pass to
Cempra on such date, except to the extent that such loss of such API occurring
during such period when FFFC stores such API at a Facility hereunder results
from FFFC’s negligence, intentional misconduct, breach of this Agreement, or
failure to comply with Applicable Laws, the applicable standards (which shall in
any event include, but not be limited to, cGMP), or the applicable storage
conditions for such API, which risks of loss shall be borne by FFFC.  The
Parties agree that any API that is stored in accordance with the foregoing
pursuant to Cempra’s request or notice shall be included in determining the
applicable Transfer Price.

5.5Acceptance/Rejection.  Cempra (or its authorized representative or designee
(which may include any of its Affiliates or its or its Affiliates’ licensees))
will inspect all deliveries of API (which, for API stored on Cempra’s behalf
under Section 5.4(b)(ii), shall mean delivery following such storage, not at the
time of storage) and Cempra will report to FFFC any Non-Conforming API that is
reasonably discoverable by reasonable visible inspection within forty-five (45)
days of receipt by Cempra, its Affiliate, its or its Affiliate’s licensee, or
any of the foregoing’s designated manufacturer of Drug Product.  If any API is
found to be Non-Conforming API, then FFFC shall, at Cempra’s request and solely
at its option (to be exercised by Cempra promptly), either: (a) replace said
Non-Conforming API as soon as practically possible at no charge to Cempra and
pay all round-trip shipping charges to and from the destination of the original
shipment, (b) refund to Cempra the purchase price paid to FFFC for the
Non-Conforming API, or (c) credit Cempra’s account in an amount equal to the
purchase price paid for said Non-Conforming API.  FFFC shall reimburse Cempra
for the reasonable costs incurred by Cempra in properly disposing of any such
Non-Conforming API.  Any notice given hereunder shall specify the reason why
such API was found to be Non-Conforming API.  If Cempra does not report any
defect or non-conformity of any API within forty-five (45) days of receipt by
Cempra, then Cempra shall be deemed to have accepted such API, provided that,
notwithstanding anything to the contrary, (a) Cempra shall have the right to
rely on the data provided by FFFC in the Certificate of Analysis and the
Certificate of Compliance for such inspection, and shall have the right to
reject

19

--------------------------------------------------------------------------------

such shipment at a later time for any inaccuracy in the Certificate of Analysis
or Certificate of Compliance, and (b) if there is any latent defect that is not
reasonably discoverable upon reasonable visual inspection in accordance with
customary and reasonable procedures that causes such API to be Non-Confirming
API, then Cempra may reject such Non-Conforming API within ten (10) business
days of Cempra becoming aware of such latent defect.

5.6Dispute Regarding Rejection.  If the Parties disagree as to whether a
particular delivery of API contains Non-Conforming API, an independent and
mutually acceptable independent, neutral Third Party arbitrator will be
appointed to (a) review data that are in question and/or (b) to oversee the
evaluation and testing of a sample of such purportedly Non-Conforming API at an
independent, neutral referee laboratory.  Such referee laboratory will conduct
testing in accordance with the methods established for testing as set forth in
the API Specifications.  The costs of the referee testing will be charged to the
Party whose position in the dispute was not supported by the referee’s
findings.  FFFC, if at fault, shall be solely responsible for the prompt
replacement of all amounts of Non-Conforming API, or at Cempra’s election, FFFC
shall refund the amounts paid or incurred by Cempra on account of the delivery
of such Non-Conforming API (if previously paid for).  

6.

Supply Assurances

6.1Production Site and Commercial Capacity Assurance.  All Manufacturing of API
(including all testing, filing and packaging activities) shall occur at the
Facility, except as otherwise approved by Cempra in writing.  No Manufacturing
work shall be subcontracted to or performed by any Affiliate of FFFC or Third
Party except with Cempra’s prior written approval (however, such approval shall
not be unreasonably withheld by Cempra).  If Cempra approves of any
subcontracted Manufacturing or Manufacturing by an Affiliate of FFFC, FFFC shall
be and remain fully responsible for the work of the subcontractor or Affiliate
as if it was performed by FFFC directly.  

6.2Change Control.  Without Cempra’s prior written consent, FFFC shall make no
change to any part of the API manufacturing process, including: (i) the API
Manufacturing Procedures; (ii) any validated analytical methods used to test
critical Raw Materials, Intermediates, or the API; (iii) any Regulatory
Submission (including but not limited to any DMF) made by FFFC for the API
product; (iv) the Master Batch Records; and (v) Batch records or other process
documentation.  In the event a change is requested and approved by Cempra in
writing, FFFC will continue to Manufacture the API in accordance with the
previously-applicable process changes pending the completion of process changes
that require such changes.  The implementation of changes shall be subject to
Cempra’s prior written authorization.  Where changes are implemented that reduce
costs in the manufacturing process, the Parties will reduce the Transfer Price
in an amount proportional to Cempra’s contributions to such changes.  The API
Specifications shall not be modified or revised except by the procedures are set
forth below.  

(a)Notice.  A Party proposing a change to the API Specifications or the API
Manufacturing Procedures shall provide reasonable advance written notice to the
other Party, including as necessary to enable, in the case of Cempra in
furtherance of its obligations under the any supply agreement between Cempra and
any purchaser from Cempra (including Toyama) regarding Drug Products, Cempra to
notify such purchaser thereof and, thereby, enable such

20

--------------------------------------------------------------------------------

purchaser to notify and, if necessary, obtain approval of the relevant
Regulatory Authority(ies) in the Territory.  If the proposed change is required
by a Regulatory Authority, then such notice shall include complete and full
disclosure of the Regulatory Authority’s request and relevant correspondence, if
any. Cempra, its Affiliates, its or their licensees, and any designees of any of
the foregoing shall have the opportunity to directly participate in any dialogue
FFFC has with the Regulatory Authority regarding the proposed change. If and as
requested in writing by Cempra, FFFC will participate in any dialogue Cempra,
any Affiliate thereof, or any licensee of Cempra or any Affiliate thereof has
with the Regulatory Authority regarding the proposed change.  If the change is
proposed by Cempra or is required by a Regulatory Authority, then within thirty
(30) days of such notice, FFFC shall notify Cempra in writing whether and the
extent to which FFFC’s direct cost of Manufacturing and, therefore the Transfer
Price, will increase or decrease if the proposed revision is implemented.  Any
proposed increase or decrease in FFFC’s Transfer Prices shall be supported by
documentation, in a form and content satisfactory to, and subject to
verification by, Cempra.  If Cempra rejects any proposed price increase, the
Parties agree to negotiate in good faith a mutually acceptable increase or
decrease to the Transfer Prices based on the proposed change and its impact on
Manufacturing Costs.  If Cempra adopts the proposed API Specifications or API
Manufacturing Procedures revision, the Transfer Prices for the API will be
adjusted as per such agreement, upon the implementation of such revisions or as
otherwise agreed by the Parties.  Notwithstanding anything to the contrary, any
changes API Specifications mandated by a Regulatory Authority shall be
implemented (and Exhibit B correspondingly amended) by FFFC as soon as
reasonably possible upon, and in accordance with, Cempra’s written request,
subject only to Cempra’s written agreement to any price increases demanded by
FFFC in amounts equal to the extent of any increase in FFFC’s Manufacturing
Costs directly caused by such changes to API Specifications.

(b)Feasibility Determination.  If Cempra, in consultation with FFFC, determines
that FFFC cannot implement the proposed revision to the API Specifications or
API Manufacturing Procedures in a cost-effective manner, it may withdraw the
proposed revision.  If the revision is required by a Regulatory Authority,
however, then the Parties shall discuss in good faith to implement such
revisions in a cost-effective manner upon mutual agreement of the Parties with
respect thereto.  

(c)Implementation Plan.  Before implementing any agreed revision to the API
Specifications or API Manufacturing Procedures, the Project Managers shall, if
needed, develop and agree on a reasonable and appropriate implementation plan,
which sets forth the specific procedures to be used in preparing for and
implementing such change to the API Specifications and/or API Manufacturing
Procedures.  

(d)Regulatory Submissions.  Cempra (or its Affiliate or its or its Affiliate’s
licensee) will, except to the extent FFFC has filed and is maintaining a DMF in
the Territory with respect to the API Manufactured by or on behalf of it
hereunder, be responsible for any Regulatory Submission with the MHLW and other
Regulatory Authorities in the Territory pertaining to the changes to the API
Specifications and/or API Manufacturing Procedures.  The Parties shall advise
each other of the MHLW’s or other Regulatory Authorities’ approval and the
effective date of any such changes to such API Specifications and/or API
Manufacturing Procedures.  FFFC’s responsibility shall be limited to the
documents it prepares in connection with any Regulatory Submissions, and FFFC
shall provide Cempra with all documentations to support such Regulatory

21

--------------------------------------------------------------------------------

Submissions at the request of Cempra, including without limitation the right for
Cempra, its Affiliates, or its or their licensees or other designees to
reference FFFC’s DMF or the like pertaining to the API.

6.3Supply Failure and Right of Reference.

(a)Supply Failure.  A “Supply Failure” shall be deemed to have taken place if
(i) FFFC fails to supply (by making available to Cempra or storing at Cempra’s
request, pursuant to Section 5.4(b)(ii)) at least[*] percent ([*]%) of the
quantity of API ordered in any Purchase Order under this Agreement by the
date(s) specified by such Purchase Order or (ii) FFFC fails to supply (by making
available to Cempra or storing at Cempra’s request, pursuant to Section
5.4(b)(ii)), in the aggregate, [*] percent ([*]%) of the total quantity of API
ordered by Cempra in any three (3) consecutive Purchase Orders.  In the event of
a Supply Failure, Cempra shall be entitled to, if and as elected by Cempra, (i)
provide FFFC with a revised Forecast for the purchase of API which shall replace
the then-existing Forecast (including any binding portion thereof) or (ii)
terminate this Agreement under Section 10.2(d).

(b)Right of Reference.  FFFC hereby grants Cempra and its Affiliates a
sublicensable right of reference, transferable in accordance with Section 15.6,
to the DMF owned or maintained by or on behalf of FFFC for the API and the
information contained therein only for the purposes of Cempra’s, Cempra’s
Affiliates’, and Cempra’s and its Affiliates’ licensees’ Regulatory Submissions
or other development, manufacture or commercialization of Drug Product.

6.4Exclusivity. During the Term and until the later of (a) five (5) years after
termination or expiration of this Agreement or (b) the date on which there are
no remaining Valid Claims in the Patents set forth on Exhibit K or any other
Patent claiming priority thereto in the Territory, FFFC will not manufacture,
supply, sell or otherwise transfer API or any other form of Solithromycin to any
Third Party or Affiliate of FFFC for any purpose or enable (by technology
transfer, grant of rights, or otherwise) any Affiliate of FFFC or Third Party to
manufacture (or assist in the manufacture by any of the foregoing of) API or any
other form of Solithromycin, provided that these contractual limitations shall
not apply following any termination of this Agreement by FFFC pursuant to
Section 10.2(b) or 10.2(c) or by FFFC or Cempra pursuant to Section 10.2(e) as a
result of a Product Failure directly and primarily resulting from Cempra’s gross
negligence or intentional misconduct.  Cempra shall have the right to at all
times maintain and/or utilize one or more alternative or additional
manufacturer(s) for the API or itself manufacture API.

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

22

--------------------------------------------------------------------------------

7.

Representations, Warranties, and Covenants.

7.1Legal Authority; No Conflict.  Each Party represents and warrants to the
other Party that: (a) it has the legal power, authority and right to enter into
this Agreement and to perform all of its respective obligations; (b) it is in
good standing under the law of the jurisdiction in which it is incorporated or
in which it is engaged in business activities; (c) it has no knowledge of any
legal or other restriction, limitation, adverse financial or other conditions
affecting its ability to fully perform under this Agreement; (d) that it shall
not commit any act or fail to take any action that, in any significant way,
would be in conflict with its material obligations under this Agreement; and
(e) that it shall comply in all material respects with Applicable Laws, and in
particular those related to API Manufacturing, and with all requirements under
this Agreement.  The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (i) do not conflict with or
violate any requirement of applicable laws or regulations and (ii) do not
conflict with, or constitute a default or require any consent under, any
contractual obligation of such Party.

7.2Non-Infringement; Cempra Licensed Patents.  FFFC represents and warrants to
Cempra that, to FFFC’s best knowledge as of the Effective Date and thereafter
during the Term, based on reasonable due diligence and investigation through the
use of patent counsel, there are no Patents owned or controlled by Third Parties
Covering the Manufacture of the API in accordance with the API Manufacturing
Procedures or provision of any other services to be provided by FFFC under this
Agreement, other than any Cempra Licensed Patents that may Cover the Manufacture
of API or provision of other services under this Agreement. FFFC hereby agrees
and covenants that neither it, any of its Affiliates, nor any of its or its
Affiliates contractors will, in the course of Manufacturing API or performing
any other activities under this Agreement, (i) practice any rights, or otherwise
engage in any activity, perform or use any process, method, or procedure, or use
any material that is, Covered by any Patents owned or controlled by any Third
Party in Manufacturing API or otherwise performing its obligations under this
Agreement, other than the Cempra Licensed Patents or Patents to which FFFC has
directly obtained, independently of Cempra, sufficient rights to enable FFFC,
its Affiliates, and its and its Affiliates’ contractors to Manufacture API and
perform its obligations hereunder without infringing such Patents or causing
Cempra, its Affiliates, or its or its Affiliates’ licensees to infringe such
Patents or (ii) engage in any other misappropriation or violation of any Third
Party’s intellectual property rights (including but not limited to trade
secrets).  FFFC acknowledges that Cempra and/or its Affiliates may have certain
royalty, payment, and/or other obligations to Third Parties with respect to the
Cempra Licensed Patents, and FFFC agrees that, for each amount of API supplied
hereunder, it shall, prior to or simultaneously with its invoice for such API,
confirm to Cempra in writing that the manufacturing methods, processes, and
synthetic pathways followed or performed in the manufacture of such API were
those specified by Cempra therefor or, solely to the extent not constituting or
requiring the practice of, any Third Party’s intellectual property or rights
thereto, those improved by FFFC and protected as confidential in the DMF, and
FFFC further agrees and covenants that it will only utilize the methods,
processes, and synthetic pathways specified by Cempra for the manufacture of API
or, solely to the extent not constituting or requiring the practice of any Third
Party’s intellectual property or rights thereto, those improved by FFFC and
protected as confidential in the DMF in performing FFFC’s obligations hereunder.

23

--------------------------------------------------------------------------------

7.3Ability and Capacity.  FFFC represents and warrants that: (a) it has all
permits, approvals, personnel, professional experience, equipment, facilities,
funds, and capacity to fully perform it obligations under this Agreement; and
(b) that it will not use in any manner, employ, engage or utilize the services
of any person who has been or is threatened with debarment under the United
States’ Generic Drug Enforcement Act of 1992 or any equivalent law, rule, or
regulation outside of the United States, or subject to any other comparable
administrative, institutional or other sanction for misconduct.  

7.4Warranty of Title.  FFFC represents and warrants that all API, when title
therefor is to be transferred to Cempra pursuant to Section 5.4, shall be free
and clear of any and all encumbrances, liens, or other claims, and FFFC can and
does grant good and marketable title thereto.  

7.5API Warranty.  FFFC represents and warrants that all API, when delivered to
Cempra under this Agreement, (a) will be manufactured, tested, packaged,
handled, and stored in strict accordance with the API Manufacturing Procedures,
the Quality Agreement, cGMP and all other Applicable Laws; (b) will meet the API
Specifications; (c) will not be adulterated or misbranded within the meaning of
the FD&C Act or any similar laws, regulations, or guidelines, or any applicable
directives of applicable Regulatory Authorities; and (d) will not be articles
that, under the provisions of the FD&C Act or any similar laws, regulations, or
guidelines, or any applicable directives of applicable Regulatory Authorities,
may not be introduced into interstate commerce. In the case of breach of the
foregoing warranty, FFFC shall promptly replace the Non-Conforming API at no
additional cost to Cempra, or refund the purchase price therefor, at Cempra’s
election, and provided that the foregoing shall not limit FFFC’s recall
obligations under Section 9 and indemnification obligation under Section 12.1.  

7.6Compliance with Laws. Each Party covenants that it will comply with all
Applicable Laws in its performance of this Agreement. Each Party certifies that
it shall cooperate with the other Party as required to comply with Applicable
Laws, including providing assistance with any disclosures required by Applicable
Laws.  Manufacturer represents and warrants that, as of the Effective Date,
neither it, any Affiliate thereof, nor any facility of Manufacturer or any
Affiliate thereof is the subject of any inquiries, notifications, inspection
activity, suspensions, or holds by any Regulatory Authority with respect to the
manufacture of any active pharmaceutical ingredients or finished pharmaceutical
products (including but not limited to, any FDA Form 483 Establishment
Inspection Reports, warning letters, or similar items).

7.7Disclaimer.  EXCEPT AS EXPLICITLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER
IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND, EXCEPT TO THE
EXTENT SET FORTH IN THIS AGREEMENT, EACH PARTY SPECIFICALLY DISCLAIMS ANY AND
ALL WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE.

24

--------------------------------------------------------------------------------

8.

Process Quality and Regulatory Management

8.1Compliance with API Specifications and Other Requirements.  FFFC shall
Manufacture all API, and carry out all other obligations under this Agreement,
in compliance with the API Specifications, the Quality Agreement, cGMP and all
other Applicable Laws, and the other requirements under this Agreement.  

8.2Licenses and Permits.  FFFC shall obtain and maintain at its expense all
permits, licenses and approvals (including facilities licenses) needed for FFFC
to be able to manufacture and supply API in compliance with cGMP and Applicable
Law (the “Facilities Licenses”), in a timely manner such that FFFC is able to
meet its Manufacturing and supply obligations under this Agreement.  FFFC shall
keep Cempra regularly and fully informed about status of all such Facilities
Licenses and shall provide Cempra copies thereof upon request.  FFFC shall
ensure that the Facility complies with cGMP and all other Applicable Laws with
regards to its Manufacturing and supply of API.  FFFC shall use best efforts to
resolve as soon as possible any issues that arise in its seeking or maintaining
Facilities Licenses, including completely addressing and rectifying any
deviations or other issues raised in any regulatory compliance action or any
similar warning or objection by any Regulatory Authority.  

8.3Quality Agreement.  The parties shall use reasonable efforts to work in good
faith to negotiate and execute a customary form of quality agreement that is
consistent with Applicable Law and industry standards (a “Quality Agreement”) as
soon as reasonably possible following the Effective Date, but in any event no
later than within six months of signing this Agreement; upon execution of the
Quality Agreement, a copy thereof will be attached as Exhibit F of this
Agreement.  Such agreement may be amended by mutual agreement from time to time
by the Parties.  To the extent that the terms or conditions of the Quality
Agreement, or any procedure, specification or requirement referenced by it,
conflicts or is materially inconsistent with the terms of this Agreement, the
terms of this Agreement shall prevail.

8.4Information for Regulatory Applications.  FFFC shall prepare and maintain a
DMF in the Territory for the API manufactured hereunder, and update such DMF as
required by Applicable Law, with such DMF to contain reasonably appropriate
information concerning Master Batch Records (and API Manufacturing Procedures)
as necessary and appropriate for all Regulatory Submissions in the Territory and
for the development, manufacture, commercialization, and use of Drug Product in
the Territory. Except as may be agreed in writing by the Parties in any
agreement for the supply of Drug Product for use or sale outside the Territory
pursuant to any agreement negotiated in accordance with Section 2.11, FFFC shall
not file any DMF for the API or any other form of Solithromycin outside of the
Territory, nor enable or permit any Affiliate of FFFC or any Third Party to file
a DMF concerning the API or any other form of Solithromycin or reference any
such DMF filed or maintained by or on behalf of FFFC (provided that the
foregoing shall not limit Cempra’s rights, including its rights to sublicense,
under Section 6.3(b)), and FFFC shall ensure that no Affiliate of FFFC files any
DMF for API or any other form of Solithromycin except to the extent otherwise
agreed to in writing by Cempra.  Upon Cempra’s written request, FFFC shall
provide to Cempra, in English, the complete Master Batch Records, Batch Records,
and any other API production records, and specific API Manufacturing Procedures
and updates, and copies of the relevant documents containing any other FFFC
technology used in manufacturing API, to the extent such technology and API
Manufacturing Procedures are not

25

--------------------------------------------------------------------------------

maintained as confidential in the DMF maintained by FFFC.  Cempra has the right
to review and copy the executed, completed Batch Records for each Batch, as
needed for Cempra, its Affiliates, and its or its Affiliate’s licensees to
prepare the CMC sections for any particular Regulatory Submissions that Cempra
(or its Affiliate or its or its Affiliate’s licensee) intends to file or for any
other appropriate regulatory purpose relating to API or any Drug Product to the
extent such technology and API Manufacturing Procedures are not maintained as
confidential in the DMF maintained by FFFC.  FFFC shall prepare and maintain the
Batch Records for each Batch of API manufactured hereunder, and shall provide
Cempra, its Affiliates, and its and its Affiliates’ licensees access to such
Batch Records for review and inspection, and shall provide copies thereof to
Cempra upon request to the extent such technology and API Manufacturing
Procedures are not maintained as confidential in the DMF maintained by FFFC.  

8.5Regulatory Submissions.  Cempra, its Affiliates, and its or its Affiliates’
licensees shall have the exclusive right to prepare and submit any and all
Regulatory Submissions, other than the DMF to be filed by FFFC in the Territory
as contemplated hereby, regarding API or Drug Products, and including filing any
amendments or supplements thereto and pursuing such applications and filings to
approval or registration.  All Regulatory Submissions related to the API and/or
the Drug Product, other than the DMF to be filed by FFFC in the Territory as
contemplated hereby, shall be made, owned, and controlled by Cempra (or its
Affiliates or its or its Affiliates’ licensees, as applicable) in its (or their)
sole discretion.  To the extent required or appropriate under Applicable Laws,
any such Regulatory Submissions regarding API and/or Drug Product shall list
FFFC as the manufacturer of any API supplied under this Agreement.  FFFC shall
have no rights in or to any such Regulatory Submissions.  FFFC, in consultation
with Cempra, shall prepare at its expense the description of the Manufacturing
operations and related information (e.g., methods validation package, stability,
representative data and Batch records) as required for inclusion in the
Regulatory Submissions to the FDA, MHLW, and other Regulatory Authorities, which
will contain all of the information relating to API Manufacturing Procedures as
required in such Regulatory Submissions.  FFFC will assist Cempra in the
preparation of annual updates and other required or requested Regulatory
Submissions, and in promptly responding to any questions from Regulatory
Authorities.  If and as requested by Cempra, FFFC shall provide qualified
technical representatives to attend meetings and/or teleconferences with the
FDA, MHLW, and other Regulatory Authorities as needed.  

8.6Regulatory Assistance.  Without limiting Section 8.5, with respect to any
application or filings reasonably needed by Cempra (or its Affiliate or its or
its Affiliate’s licensee) to obtain or maintain Regulatory Approvals for any
Drug Product, and any record-keeping, audits, inspections and audits required by
Regulatory Authorities relating to the manufacture and/or supply of all API by
FFFC hereunder, FFFC shall reasonably cooperate with and assist Cempra in all
such matters, including providing any additional information in FFFC’s control
needed for such applications, filings or activities and any additional support
relating to API as reasonably requested by Cempra, and Cempra shall reimburse
FFFC for any actual out-of-pocket costs of providing such information and
assistance, in amounts to be agreed prior to the services.

8.7FFFC Pre-Review of Regulatory Submission.  FFFC accepts responsibility for
the accuracy, integrity and completeness of all documentation prepared by or on
behalf of FFFC that is filed with Regulatory Authorities, including but not
limited to the DMF to be filed by FFFC as contemplated by this Agreement
(collectively, the “FFFC Regulatory Documents”).  

26

--------------------------------------------------------------------------------

8.8OOS and Other Events.  FFFC shall immediately inform Cempra in writing of all
OOS and out-of-trend events (provided such trend constitutes a deviation) within
two (2) business days, failure investigations, process deviations, Batch
failures and similar matters (including any unexpected adverse final or interim
results or data from stability or other studies) and provide Cempra with the
applicable investigation report and corrective action plans prior to release of
the in-process or finished Lots that are subject to the OOS event.  All OOS and
other investigations, and all corrective actions, shall be performed in
accordance with Regulatory Standards and a written procedure acceptable to the
Parties.

8.9Pre-Approval Inspections and Other Inspections.  FFFC shall use its best
efforts to successfully pass MHLW inspections, and all other regulatory
inspections by the Regulatory Authorities and audits performed by or on behalf
of Cempra, its Affiliates, or its or its Affiliates’ licensees, without material
objection.  Should FFFC fail MHLW inspection or review of Regulatory Submissions
results in materially adverse actions by any Regulatory Authority (e.g., delay
of Marketing Approval or requirement for corrective actions), in any event due
to FFFC’s negligence, inadequate planning or implementation or failure to comply
with Applicable Laws or other requirements under this Agreement, it shall
immediately rectify such inadequacies and perform best efforts to prepare the
Regulatory Submissions related to API Manufacturing and other services of FFFC
provided hereunder.  Except as specifically provided otherwise in this
Agreement, FFFC shall bear the expense of establishing and maintaining its
compliance with Applicable Laws and other requirements in their Agreement,
including implementation of any corrective or other actions needed to bring
about such compliance.  FFFC shall allow Cempra’s quality assurance team (or
that of its Affiliates or its or its Affiliates’ licensees) to conduct mock
preapproval inspections upon their reasonable request.

8.10Records.  FFFC shall prepare and maintain all Records relating to its
activities under this Agreement, including all Batch Records.  Records shall be
prepared and maintained in compliance with cGMP and all other Applicable Laws
and other requirements under this Agreement.  All Records shall be complete,
accurate, legible, valid, verifiable and contemporaneous with the events or
activities described.  All Records shall be available for Cempra’s, its
Affiliates’, and its and its Affiliates’ licensees’ inspection and audit upon
advance notice during business hours, and Cempra, its Affiliates, and its and
its Affiliates’ licensees shall have the right to request and obtain copies
thereof, which are accompanied by a written statement of an appropriate
representative of FFFC certifying the authenticity and accuracy of such copies,
during the Term and until the latest of (i) thirteen (13) years from the time of
manufacture and release of the API to which the applicable Records relate, (ii)
three (3) years from expiration of the Drug Product manufactured using such API,
or (iii) such later date as may be required by Applicable Law, to the extent, in
each case, such Records do not contain any information maintained as
confidential in the DMF maintained by FFFC.  Notwithstanding the foregoing,
Cempra and/or its representative (including that of any Cempra Affiliate or
licensee of Cempra or any Affiliate thereof) may at any time have access to the
Records during business hours to the extent such the Records do not contain any
information maintained as confidential in the DMF maintained by FFFC and the
right to make copies thereof, in connection with investigation of any complaint
or injury related to the API or the Drug Product or any dispute between the
Parties.  FFFC shall not destroy, alter (except for corrections as and in the
manner permitted by Applicable Laws), remove or dispose of any Records without
Cempra’s prior written consent and in which case Cempra may take possession and
custody of such Records to the extent not containing

27

--------------------------------------------------------------------------------

information not disclosed or required to be disclosed to Cempra (which may
include information maintained as confidential from Cempra in the DMF).

8.11Retention Samples, Analytical Verification, and Qualification.  FFFC shall
collect and retain samples as required by the API Specifications and Applicable
Laws.  In addition, as directed by Cempra, FFFC also shall retain sufficient
quantities of samples of API (including production samples taken during the
Manufacturing process) to twice replicate the quality control and release
testing applicable to the sample.  These additional samples shall be maintained
by FFFC for the longest of (i) eight (8) years from the date of manufacture and
release of the corresponding API, (ii) three (3) years from expiration of the
Drug Product manufactured using such API,  or (iii) such longer period as may be
required under Applicable law and, upon request, furnished to Cempra at any
testing facility designated by Cempra.  There shall be no charge for preparing
these additional samples, other than any reasonable, documented costs incurred
with special packing requirements or courier services.  FFFC shall notify Cempra
before disposing of any such samples, and upon Cempra’s request shall ship the
requested samples to Cempra or any designee thereof at Cempra’s cost (which
shall be reasonable and documented).  

8.12Notice of Adverse Discovery.  At any time following the Manufacture of a Lot
of API, FFFC shall notify Cempra immediately in writing in the event FFFC
discovers or has reason to believe that there may be defects or deviations of
any kind whatsoever in such API, including any non-conformance with API
Specifications, Applicable Law, or any requirements applicable to its
Manufacture or any breach of the warranty in Section 7.5 as to such API.  

8.13Inspection of Facility by Cempra.  Cempra (or its Affiliate or any licensee
of Cempra or any Affiliate thereof) shall have the right, and FFFC shall permit
Cempra (or its Affiliate or any licensee of Cempra or any Affiliate thereof),
from time-to-time, and at any time, to audit or inspect the portions of the
Facility where API is Manufactured or stored and to review all Records and other
documents relating to Manufacturing of API as is reasonably necessary for the
purpose of assessing FFFC’s compliance with the Manufacturing SOPs, cGMP, the
API Specifications, the Regulatory Standards, applicable chemical manufacturing
controls, and this Agreement to the extent such Records do not contain any
information maintained as confidential in the DMF maintained by FFFC.  Such
audits or inspections shall not be limited in number or frequency, but in
principle once or twice a year, and any such audit or inspection and document
review shall be conducted upon reasonable prior written notice by Cempra prior
to the proposed audit or inspection (except in the event of a reasonable, urgent
concern by Cempra regarding the quality of API, in which case Cempra may conduct
the audit or inspection as soon as possible), at a time and date determined by
Cempra, taking into account FFFC’s reasonable scheduling concerns.  In addition,
such audits or inspections shall be implemented during business hours of such
Facility. Furthermore, Cempra shall have the right, from time-to-time, and at
any time, to have an employee, agent, or representative of it, any Affiliate of
Cempra, or any licensee of Cempra or any Affiliate thereof present at the
Facility during the preparation for or conduct of any manufacturing or
production run for Manufacture of a Batch of API, and such employee or agent
shall be free to inspect and oversee all aspects of such preparation or
production run and to comment to FFFC thereupon.  

28

--------------------------------------------------------------------------------

8.14Regulatory Inspections.  

(a)Inspection by Regulatory Authorities.  Upon the request of any Regulatory
Authority having jurisdiction over the manufacture of API hereunder or Drug
Product to be manufactured using such API, such Regulatory Authority shall have
access to observe and inspect FFFC’s facilities and procedures used for all
activities related to the manufacture and storage of the API including but not
necessarily limited to the manufacture, testing and release, and/or warehousing
of all API (and all Intermediates and Raw Material) and to audit such facilities
for compliance with cGMP and/or other applicable Regulatory Standards.  FFFC
specifically agrees to cooperate with any inspection by a Regulatory Authority,
whether prior to or after Regulatory Approval of a Drug Product, and to promptly
provide Cempra a copy of any inspection or audit report resulting from any such
inspection.   If FFFC is purchasing Raw Materials from a Third Party
manufacturer for use in manufacturing API, FFFC shall use commercially
reasonable diligent efforts to ensure that such manufacturer’s facilities and
procedures are subject to the provisions of this Section 8.14(a), or
substantially similar contractual obligations, as to the manufacture of such Raw
Materials, and to ensure that Cempra is provided copies of any inspection or
audit report of such Third Party relating to such Raw Materials.  For any Third
Party manufacturers of Raw Materials selected by Cempra, FFFC will perform a
reasonable and customary use test in accordance with relevant SOP or protocol
with respect to any Raw Materials obtained from such Third Party.  

(b)Notification of Inspections.  FFFC agrees to notify Cempra in writing as soon
as possible of any written or oral inquiries, notifications or inspection
activity by any Regulatory Authority in regard to the API to be supplied to
Cempra hereunder or to any Manufacturing activity related thereto.  Cempra shall
have the right to attend (or have any Affiliate thereof or licensee of Cempra or
any Affiliate thereof attend) any such inspection that relates directly to
Manufacturing (including testing) of API.  FFFC shall provide a reasonable
description of any such governmental or regulatory inquiries, notifications or
inspections promptly, but in no event later than one (1) business day after such
notification, inquiry or inspection.  FFFC shall furnish to Cempra (i) as soon
as possible and not to exceed within three (3) business days after receipt, any
report or correspondence issued by any Regulatory Authority in connection with
such notification, inquiry or inspection, including any List of Inspectional
Observations, applicable portions of any Warning Letters, or any equivalent or
similar form, letter, or notice in another country or jurisdiction which pertain
to the API or any facility involved with the manufacture, handling, or storage
thereof, and (ii) not later than ten (10) business days prior to the time it
provides to any Regulatory Authority, copies of proposed responses or
explanations relating to items set forth above (each, a “Proposed Response”), in
each case redacted of trade secrets or other confidential or proprietary
information of FFFC that are unrelated to the obligations under this Agreement
or are unrelated to API or its manufacture.  FFFC shall discuss with Cempra and
consider in good faith any comments provided by Cempra on the Proposed
Response.  After the filing of a response with the Regulatory Authority, FFFC
shall notify Cempra promptly in writing of any further contacts with such
Regulatory Authority relating to the subject matter of the response until
resolution and provide the final outcome (e.g. establishment inspection report
(EIR)).  

(c)Remedial Actions.  FFFC shall notify Cempra immediately in writing in the
event any action is taken or threatened by a Regulatory Authority relating to
the manufacture,

29

--------------------------------------------------------------------------------

handling, or storage of API by FFFC, or relating to the FFFC Facility in which
such manufacture, handling, or storage occurs, or which may impair the ability
of FFFC to manufacture or store API (including without limitation any impairment
to FFFC’s ability to manufacture or store API conforming to the applicable API
Specifications) in accordance with this Agreement.   In any event, FFFC shall
use best efforts to address and resolve as soon as possible any issues, concerns
or warnings from any Regulatory Authority that might affect FFFC’s ability to
manufacture, supply, and store API in accordance with this Agreement.  To the
extent FFFC must implement a plan of remediation or for other modifications or
changes to its FFFC Facility or its manufacturing processes in order to address
and resolve any such issues, concerns or warnings from any Regulatory Authority,
FFFC shall prepare such plan as soon as possible, shall provide a draft of the
plan to Cempra for review and comment, and shall implement all reasonable
comments of Cempra as soon as possible, and shall implement and complete all
aspects of the agreed plan as soon as possible.  

(d)Damages for Regulatory Failures.  If FFFC fails to deliver on a timely basis
API ordered by Cempra under this Agreement due to either: (i) failure of FFFC to
obtain or maintain all needed Facilities Licenses or (ii) a determination by the
MHLW or any other Regulatory Authority that the API is “misbranded or
adulterated” within the meaning of the FD&C Act (or equivalent determination
under any Applicable Law in the Territory) due to any manufacturing problem or
issue at the Facility, or any other similar disability or determination raised,
imposed, or made by a Regulatory Authority, each arising from any reason, act,
or omission attributable to FFFC, its Affiliates, or its subcontractors, then
FFFC shall indemnify and hold Cempra harmless from any and all losses resulting
from lost sales caused directly by such failure to deliver within the limitation
set forth in Section 12.4.  

8.15Other Conditions of Audits and Inspections.  There shall be no charge for
any inspections or audits as described in Sections 8.13 or 8.14 above, and FFFC
shall cooperate with both, including providing of reasonable space for review
and copying of Records and assistance of key personnel.  Cempra representatives,
when on FFFC’s premises, shall at all times comply with FFFC’s internal policies
to the extent reasonable and provided in advance to Cempra.  It is agreed that,
except to the extent audits and observation are implemented by Cempra
unreasonably and excessively frequently or unreasonably and excessively rigidly
or for an unreasonably long period and such implementation by Cempra directly
results in any prevention or inhibition of FFFC’s performance of its obligations
under this Agreement, the audits and observation by Cempra representatives shall
not in any way serve as a limitation on any of FFFC’s obligations or liabilities
under this Agreement; although Cempra reserves the right to audit the Facility
annually or more frequently if reasonable under the circumstances and will
provide FFFC with the results of any quality audit performed by Cempra.  

9.

Recalls and Recall Costs

9.1Responsibility for Recalls.  If a Recall (as defined in Section 9.5 below) of
any Drug Product distributed by Cempra or its Affiliate or any licensee of
either of the foregoing is required or recommended by a Regulatory Authority or
other governmental agency or authority of competent jurisdiction, or if a Recall
is otherwise deemed advisable by Cempra (or its Affiliate or its or its
Affiliate’s licensee), Cempra, its Affiliate, or its or its Affiliate’s
licensee, as applicable shall, as between the Parties, be responsible for and
determine, in their sole discretion, such Recall,

30

--------------------------------------------------------------------------------

its planning, and its execution, provided that FFFC shall cooperate with Cempra,
its Affiliates, and its or its Affiliates’ licensees, as applicable, with
respect to any such Recall, as reasonably requested thereby, and further
provided that, to the extent permitted and reasonably possible in light of any
applicable terms of Cempra’s agreements with its licensees or distributors in
the Territory (including but not limited to Toyama) without breach of such
agreements, Cempra shall use reasonable efforts to consult with FFFC regarding
any potential Recall prior to the initiation thereof. The costs of any Recall
shall, as between the Parties, be borne by the Party or Parties whose actions or
omissions caused the Recall to be necessary or deemed advisable, as provided in
Section 9.4.  

9.2Communication.  Each Party shall keep the other fully and promptly informed
of any notification, event or other information, whether received directly or
indirectly, which might affect the marketability, safety or effectiveness of
Drug Products sold or distributed by Cempra, its Affiliate, or its or its
Affiliate’s licensee or might result in a Recall or Seizure (as defined in
Section 9.5 below) of Drug Products by the FDA, MHLW, or other Regulatory
Authority.  

9.3Replacement; Refund.  In the event of any Recall or Seizure of Drug Product
arising out of or resulting from FFFC’s supplying defective API or other breach
of this Agreement by FFFC, FFFC shall, if and as  elected by Cempra, and in
addition to any other obligations of FFFC under the terms of this Agreement
available to Cempra for any breach of this Agreement by FFFC, either:

(a)promptly supply replacement API that meets the API Specifications and
otherwise conforms to the warranty in Section 7.5, without charge to Cempra, in
an amount sufficient to replace the amount of API needed to manufacture the Drug
Product that is Recalled or Seized (including that amount of API incorporated
into any Drug Products that are Recalled or Seized), or

(b)refund to Cempra, or give credit to Cempra against outstanding receivables
due from Cempra against the price of API to be delivered to Cempra in the
future, in amounts equal to the price paid by Cempra to FFFC for the API needed
to manufacture the amounts of Drug Product so Recalled or Seized (including that
API incorporated in the Drug Product so Recalled or Seized) plus the reasonable,
documented transportation costs incurred by Cempra and not recovered by Cempra
in respect of such Recalled or Seized Drug Product.  

9.4Responsibility for Recall Costs.  To the extent any Recall or Seizure of API
or any Drug Product results from FFFC manufacturing defects in any API supplied
by FFFC (for example, due to FFFC’s failure to manufacture a API included in
such Drug Product in accordance with the API Specifications or cGMP), or
otherwise arises out of, or is connected with any inaccuracy in, breach of, or
non-fulfillment of, any representation, warranty, covenant or other obligation
of FFFC under this Agreement, or any negligence, recklessness, willful
misconduct, or failure to conform with the explicit quality standards or quality
obligations imposed on FFFC in the Quality Agreement on the part of FFFC, its
Affiliates, or its or its Affiliates’ directors, officers, employees, vendors or
agents, then FFFC shall pay all the reasonable, documented, direct costs of such
Recall or Seizure, including such costs incurred by Cempra, any Affiliate
thereof, or any licensee of Cempra or any Affiliate with respect to the
reasonable conduct of any such Recall or Seizure, including but not limited to
shipping costs, repurchases, notification letters, direct

31

--------------------------------------------------------------------------------

shipping expenses, and the costs of disposal and/or destruction of the Recalled
items, and other direct costs and expenses directly related to such Recall or
Seizure (such as costs of administering any Recall), provided that if such
Recall or Seizure results from negligence, intentional misconduct, or failure of
both Parties, Cempra and FFFC shall bear such costs and expenses pro rata in
accordance with their share of fault, which shall be discussed in mutual
good-faith and reasonable consultations between the Parties (for purpose of
clarification, API, supplied by FFFC under this Agreement, that (x) was not
manufactured, stored, or released by or on behalf of FFFC in accordance with the
API Specifications or cGMP or (y) did not conform with the explicit quality
standards or quality obligations imposed on FFFC in the Quality Agreement with
respect to such API, shall, solely for purposes of this proviso, constitute such
negligence, intentional misconduct, or failure on the part of
FFFC).  Notwithstanding the foregoing, FFFC shall have no obligation to pay
costs of a Recall or Seizure of any Drug Product to the extent such Recall or
Seizure is: (a) due to defects in the Drug Product other than those arising out
of (x) manufacturing defects in the API as supplied by FFFC or (y) any
inaccuracy in, breach of, or non-fulfillment of, any representation, warranty,
covenant or other obligation of FFFC under this Agreement, or any negligence,
recklessness, willful misconduct, or failure to conform with the explicit
quality standards or quality obligations imposed on FFFC in the Quality
Agreement on the part of FFFC, its Affiliates, or its or its Affiliates’
directors, officers, employees, vendors or agents, (b) due to defects in the
Drug Product caused by improper actions (such as incorrect storage) occurring
after the API is delivered by FFFC to Cempra’s carrier, (c) due to packaging or
labeling defects for which Cempra or any Third Party has responsibility, or (d)
due to and caused by any other breach by Cempra of its duties under this
Agreement.  For the avoidance of doubt and subject to the general limitations of
liability under this Agreement, and without limitation of the foregoing, FFFC
shall be solely responsible for the costs and expenses of a Recall or Seizure
that is directly caused by a FFFC manufacturing defect in API supplied to
Cempra.  

9.5Definition of Recall and Seizure. For purposes of this Section 9, “Recall”
shall mean any action by Cempra and/or its Affiliates or licensees to recover
title or possession or halt distribution, prescription or consumption of Drug
Products sold or shipped to Third Parties by Cempra or its Affiliate or
licensee, including any market withdrawal.  The term “Recall” also applies to
Drug Product which would have been subject to recall or withdrawal if it had
been sold or shipped.  “Seizure” shall mean any action by the MHLW or other
Regulatory Authority or governmental agency or authority of competent
jurisdiction to detain or destroy API or Final Products or prevent the
distribution, prescription, consumption or release of any API or Final Products.

10.

Term And Termination

10.1Term.  Unless earlier terminated as provided for in Section 10.2 or Section
15.4(b), the initial term of this Agreement shall commence on the Effective Date
and shall remain in full force and effect for a period of ten (10) years from
the Effective Date (the “Initial Term”).  The term shall be automatically
renewed thereafter for one year periods (each, a “Renewal Term” and together
with the Initial Term, the “Term”) unless either Party gives the other Party
prior written notice of non-renewal at least [*] months prior to the end of the
then-current Term.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

32

--------------------------------------------------------------------------------

10.2Termination.  

(a)Mutual Consent.  The Parties may at any time terminate this Agreement by
mutual written agreement.

(b)Material Breaches.

(i)A Party shall have the right to terminate this Agreement on written notice to
the other Party if the other Party commits a material breach of its obligations
under this Agreement and fails to remedy such breach within [*] days after
notice of such breach.  After the end of the applicable cure period, if the
breach has not been cured, the Party having the right to termination may
terminate in whole or in part immediately upon notifying the breaching Party in
writing.  Any termination of this Agreement shall not release the breaching
Party from its obligations or otherwise affect or limit the Parties’ rights and
remedies.　 For clarity, Cempra’s breach of its minimum purchase obligations
under Section 2.6(d) of this Agreement shall be construed as a material breach
of Cempra enabling termination as set forth in this Section 10.2 (b)(i).

(ii)Each Party shall notify the other Party in writing as soon as reasonably
possible of any claim, threatened claim, or allegation made against it or any
Affiliate thereof concerning any alleged, potential, or actual infringement,
violation, or misappropriation of any Third Party’s intellectual property rights
(including but not limited to Patents) in the Manufacture of API or performance
of FFFC’s other obligations under this Agreement.  Upon such notice, the Parties
shall enter into good faith discussions concerning such claimed, alleged,
possible, or actual infringement, violation, or misappropriation and potential
appropriate or necessary measures that may enable FFFC to continue to perform
this Agreement without infringing, violating, or misappropriating any Third
Party’s intellectual property rights (including but not limited to Patents). If
FFFC fails to propose a reasonable, feasible and practical solution embodying
appropriate and necessary measures enabling such non-infringing, non-violating,
and non-misappropriating continued performance by FFFC that (i) would not
require any additional cost or expenditure by Cempra or otherwise adversely
affect Cempra’s, its Affiliates’, or any of its or its Affiliates’ licensees’,
sublicensees’, or distributors’ development, manufacture, or commercialization
of API or Drug Product and (ii) is reasonably approved in writing by Cempra in
its sole discretion within [*] days after one Party provides such notice to the
other Party of the applicable claim, threatened claim, or allegation, then
Cempra shall have the right to terminate this Agreement on written notice to
FFFC.

(c)Bankruptcy.  A Party shall have the right to terminate this Agreement
effective upon written notice to the other Party in the event that:  (a) such
other Party files a petition in bankruptcy or makes a general assignment for the
benefit of creditors, or is adjudged bankrupt, and such other Party (i) fails to
assume this Agreement in any such bankruptcy proceeding within [*]  days after
filing or (ii) assumes and assigns this Agreement to a Third Party; (b) such
other Party goes into or is placed in a process of complete liquidation; or (c)
a trustee or receiver is appointed for any substantial portion of such Party’s
business and such trustee or receiver is not discharged within [*] days after
appointment.  

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

33

--------------------------------------------------------------------------------

(d)Supply Failure.  This Agreement may be terminated by Cempra by written notice
to FFFC at any time following the occurrence of a Supply Failure.

(e)Product Failure.  This Agreement may be terminated immediately by either
Party on [*] days written notice to the other Party in the event of a Product
Failure.

(f)Purchase Quantity Cause.  This Agreement may be terminated by FFFC by written
notice to Cempra at any time following the end of a complete Month Period during
which the total quantity of API ordered by Cempra for delivery during such Month
Period is less than a [*] kg.

(g)Validation or Process Issues.  This Agreement may be terminated by Cempra on
written notice to FFFC if there are manufacturing process issues that make it
commercially impracticable to manufacture API at the Facility, such as, without
limitation of any other circumstances enabling termination under this Section
10.2(g), that FFFC is unable to complete successfully the Validation Studies on
a timely basis, or the registration or engineering Batches fail and cannot be
completed to Cempra’s reasonable satisfaction.

10.3Effect of Termination.

(a)Remaining Portion of Forecast.  Upon any termination of this Agreement,
Cempra shall be obligated to purchase, and FFFC shall be obligated to deliver,
API in accordance with any binding portion of the then current Forecast for
which Purchase Orders have not been submitted, but Cempra shall not be obligated
to submit any Purchase Orders or purchase any API in accordance with any
non-binding portion of the then current Forecast for which Purchase Orders have
not been submitted, except to the extent, with respect to all of the foregoing,
explicitly provided for below.

(b)Elective Purchase of Inventories.  In the event of this Agreement’s
termination, Cempra shall be entitled, if and as elected by Cempra, to (i)
purchase, at the lowest price indicated in Exhibit J, all remaining API in
FFFC’s inventory that it would not otherwise be obligated to purchase under this
Agreement and/or (ii) purchase, at FFFC’s reasonable, documented, direct
purchase or production cost, as applicable, its Raw Materials or Intermediates
(valued on a pro-rata basis to manufacturing cycle-time) reasonably purchased or
produced for Manufacturing that, with the exercise of reasonable efforts by
FFFC, are not reasonably able to be returned for credit or used for producing
products for FFFC’s other customers, plus reasonable, documented shipping
costs.  In no event shall Cempra be charged an amount for Raw Materials or
Intermediates that exceeds the purchase price set forth hereunder for the
corresponding amounts of API specified by Cempra’s relevant Purchase Orders in
effect at the date this Agreement is terminated (the “Termination Date”).

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

34

--------------------------------------------------------------------------------

(c)Effects of Termination by Cempra for Product Failure or by FFFC for Cempra’s
Breach or Bankruptcy.  If this Agreement is terminated by Cempra under Section
10.2(e) or by FFFC under Section 10.2(b) or 10.2(c), then, except to the extent
otherwise agreed to in writing by the Parties, (i) all amounts of completed API
existing as of the date the termination notice is provided Manufactured under
Purchase Orders previously accepted by FFFC shall be delivered and paid for by
Cempra in accordance with the terms of this Agreement, (ii) all other
Manufacturing work under this Agreement shall immediately cease and all other
pending Purchase Orders shall be automatically cancelled, and (iii) Cempra
shall, within thirty (30) days of an invoice from FFFC, reimburse FFFC for
FFFC’s reasonable, documented direct cost of all unused Intermediates and all
unused Raw Materials reasonably procured by FFFC prior to such notice of
termination as necessary to manufacture API in satisfaction of the binding and
non-binding portion of the most recent Forecast provided by Cempra, except to
the extent (a) such Product Failure results from FFFC’s, its Affiliates’, or its
or its Affiliates’ contractors’ negligence, intentional misconduct, breach of
this Agreement, or failure to comply with Applicable Law or (b) such
Intermediates or Raw Materials can, with the exercise of reasonable efforts, be
used by FFFC in any other portions of its business.   If and as requested by
Cempra, any unused Intermediates or Raw Materials for which Cempra reimburses
FFFC’s cost shall be promptly delivered (and all right, title, and interest
therein assigned) to Cempra or its designee, at Cempra’s expense for such
delivery.

35

--------------------------------------------------------------------------------

(d)Additional Effect of Termination by FFFC for Cempra’s Breach. If this
Agreement is terminated by FFFC under Section 10.2(b) and, prior to such
termination, (i) FFFC has constructed a facility located at 1-34, Iwasawa,
Kamikitaba, Hirono-machi, Futaba-gun, Fukushima 979-0401, Japan for the primary
purpose of manufacturing API for Cempra hereunder and (ii) such facility is
completed and fully operational and qualified for the manufacture of API for
delivery hereunder, then, except to the extent otherwise agreed to in writing by
the Parties, Cempra shall, within ninety (90) days of such termination and
FFFC’s provision of a report accurately detailing and certifying to the facts,
circumstances, and accounting supporting Cempra’s obligation hereunder (and the
amount thereof), pay FFFC an amount equal to (a) the “Remaining Book Value” set
forth on Exhibit L (which is denominated in millions of US dollars) less (b) the
product of the number of kilograms of API ordered by Cempra under this Agreement
prior to such termination times US$[*], provided that (x) if the amount
described in clause (b) exceeds the amount described in clause (a), Cempra shall
have no payment obligation under this Section 10.3(d), (y) if the total direct
costs incurred by FFFC in the construction of the facility referenced above, net
of any tax credits, tax refunds, government subsidies, or similar financial,
monetary, or in-kind benefits provided by any governmental agency or authority
(the “Construction Costs”), do not equal or exceed US$[*], then the “Remaining
Book Value” shall be reduced by a pro rata amount, based on the ratios of the
various amounts set forth in Exhibit L, based on the ratio of such lesser cost
to $[*], and (z) no amount shall be payable hereunder if the Agreement
terminates following December 31, 2025; provided, however, that if FFFC
manufactures any product or performs any activities (other than the manufacture
of API for Cempra under this Agreement) in, by, or using such facility prior to
such termination and makes any profit thereby, the total amount of such profits
shall be subtracted from the total payment amount due from Cempra to FFFC under
this Section 10.3(d).  As two examples of the payment requirements of this
Section 10.3(d) (and in these examples, the total amount of such profits shall
be assumed as zero (0)), (I) if the requirements for payment set forth in the
first sentence of this Section 10.3(d) are satisfied, the Construction Costs
equal US$[*], this Agreement is terminated in 2018, and Cempra has ordered [*]
kg of API hereunder prior to such termination, Cempra shall owe FFFC US$[*]
under this Section 10.3(d) and (II) if the requirements for payment set forth in
the first sentence of this Section 10.3(d) are satisfied, the Construction Costs
equal US$[*], this Agreement is terminated in 2018, and Cempra has ordered [*]
kg of API hereunder prior to such termination, Cempra shall owe FFFC US$[*]
under this Section 10.3(d).

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

36

--------------------------------------------------------------------------------

(e)Effects of Termination by FFFC for Product Failure or by Cempra for
FFFC-Caused Product Failure, FFFC’s Breach, Supply Failure, or Validation or
Process Issues.  If this Agreement is terminated (x) by Cempra under Section
10.2(b), 10.2(c), 10.2(d), 10.2(g), or 15.4(b), (y) by Cempra under Section
10.2(e) for a Product Failure resulting, in whole or in material part from
FFFC’s, its Affiliates’, or its or its Affiliates’ contractors’ negligence,
intentional misconduct, breach of this Agreement, or failure to comply with
Applicable Law, or (z) by FFFC under Section 10.2(e), then, except to the extent
otherwise agreed to in writing by the Parties or elected by Cempra under Section
10.3(b), Cempra shall not have any obligations to purchase any API in accordance
with any binding or non-binding portion of the then current Forecast for which
Purchase Orders have not been submitted or to purchase, or reimburse FFFC’s
costs for, any API, Intermediates, or Raw Materials remaining in FFFC’s
possession or control as of such termination, except, in the event of a
termination by Cempra under Section 10.2(e), to the extent the applicable
Product Failure did not result from FFFC’s, its Affiliates’, or its or its
Affiliates’ contractors’ negligence, intentional misconduct, breach of this
Agreement, or failure to comply with Applicable Law.

(f)Return of Materials.  Upon termination of this Agreement, FFFC shall
immediately return to Cempra copies of all documentation and information and
materials relating to API Manufacturing (including copies of development reports
and Master Batch Records to the extent not containing any information maintained
as confidential in the DMF maintained by FFFC), the Product, and the
Specifications. Any original documents provided by or on behalf of Cempra to
FFFC during the Term shall be returned to Cempra, along with any copies thereof,
provided that FFFC may keep one archival copy if required by a Regulatory
Authority.  Documents and materials shall be packaged and shipped in the manner
reasonably requested by Cempra as needed to preserve their integrity and
acceptability to Regulatory Authorities.

(g)Survival.  Termination of this Agreement shall not operate to release any
Party from any obligation or liability incurred under the terms of this
Agreement before or upon termination hereof, nor shall it relieve the Parties of
their obligations with respect to API supplied by FFFC under this Agreement.  In
addition Articles 1, 4, 5, 7, 9, 11, 12, 13, 14, and 15 and Sections 2.2, 2.7,
2.10, 3.3, 6.3(b) (for Drug Product manufactured with API supplied under this
Agreement), 8.1, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.13, 8.14,
8.15, and 10.3 shall survive the expiration or termination of this Agreement on
account of any cause.

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

37

--------------------------------------------------------------------------------

11.

Confidentiality & Intellectual Property

11.1Treatment of Confidential Information.  The Parties acknowledge and agree
that during the Term, either Party may disclose to the other Party its
Confidential Information as needed for the conduct of this Agreement and that
all “Confidential Information” (as defined in the Confidentiality Agreement)
disclosed by either Party pursuant to the Non-Disclosure Agreement between
Cempra and FFFC dated October 1, 2013, as amended (the “Confidentiality
Agreement”) shall be deemed to be such Party’s Confidential Information
hereunder. With respect to all such Confidential Information of a Disclosing
Party, the Receiving Party agrees that (except as otherwise provided in Section
11.2 below) during the Term and for a period of [*] years after this Agreement
expires or terminates, such Receiving Party shall (a) maintain in confidence
such Confidential Information; (b) not disclose such Confidential Information to
any Third Party without prior written consent of the Disclosing Party, except
for, in the case of each Party, disclosures permitted of such Party under
Section 11.2; and (c) not use such Confidential Information for any purpose
other than the performance of or exercise of rights under this Agreement, or, in
the case of Cempra as the Receiving Party, to the extent necessary or useful in
developing, manufacturing, or commercializing Drug Products.  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

38

--------------------------------------------------------------------------------

11.2Authorized Disclosures.  If a Receiving Party is required to disclose
specific Confidential Information of the Disclosing Party to comply with
Applicable Law, or order of a government authority or court of competent
jurisdiction, such Receiving Party may disclose such Confidential Information
only to the person(s) or entity(ies) required to receive such disclosure;
provided, however, that the Receiving Party required to disclose such
Confidential Information shall (a) to the extent reasonably practicable and
permitted by such Applicable Law or order, first have given reasonable advance
notice to such Disclosing Party to enable it to seek any available exemptions
from or limitations on such disclosure requirement, and shall reasonably
cooperate in such efforts by the Disclosing Party as reasonably requested
thereby, (b) furnish only the portion of such Confidential Information which is
legally required to be disclosed, (c) use reasonable efforts to secure
confidential protection of such Confidential Information, and (d) continue to
perform its obligations of confidentiality set out herein.  Further, Cempra (or
its Affiliate or its or its Affiliate’s licensee) shall be entitled to disclose
Confidential Information of FFFC to the extent not containing any information
maintained as confidential in the DMF maintained by FFFC (other than such
information maintained as confidential in the DMF that is subject to disclosure
pursuant to Section 2.2 (if any)) to: (i) Regulatory Authorities to the extent
such disclosure is reasonably necessary or useful in Regulatory Submissions
required for the development, manufacture, and/or commercialization of Drug
Products; (ii) licensees, contractors, employees, and consultants who need to
know such information for the development, manufacture and/or commercialization
of Drug Products, (iii) potential or actual bankers, underwriters, lawyers,
accountants, agents or other Third Parties in connection with due diligence or
similar investigations, and (iv) potential or actual investors, licensees,
acquirers, merger or acquisition targets, or other strategic partners; provided
that any such Third Party is bound by obligations of confidentiality and non-use
materially as protective as those set forth herein. Also, FFFC shall be entitled
to disclose Confidential Information of Cempra under obligations of
confidentiality and non-use materially as protective as those set forth herein
to FFFC’s Affiliate or subcontractors set forth in Section 2.7 who have been
approved by Cempra in writing and need to know such information for the
performance of supply obligation in this Agreement; provided that any such
Affiliate or Third Party is bound by obligations of confidentiality and non-use
materially as protective as those set forth herein. In the case of each
foregoing disclosure, the Party making such disclosure shall obtain reasonably
appropriate confidential treatment of any such disclosure on its own
responsibility, and shall not disclose Confidential Information of the other
Party other than is reasonably necessary.   Notwithstanding anything to the
contrary, FFFC shall not disclose any of Cempra’s Confidential Information
concerning any API Manufacturing Procedures to Toyama, any Affiliate thereof, or
any other Affiliate of FFFC except to the extent approved in advance and in
writing by Cempra (such approval not to be unreasonably withheld).

11.3Disclosure of Agreement.  Except as otherwise provided below, neither Cempra
nor FFFC shall release any information to any other person regarding the terms
of this Agreement without the prior written consent of the other Party, which
consent shall not be withheld unreasonably.  The foregoing consent requirement
includes, but is not limited to, press releases, educational and scientific
conferences, promotional materials and discussions with the media.  However,
each Party shall be entitled to disclose the terms of this Agreement and
specific information and terms relating to this Agreement to the extent such
disclosure is required by applicable law or regulation or securities exchange
rules or regulations, provided that, to the extent reasonably practicable, such
Party shall notify the other Party of this requirement before releasing the
information.  The notice to the other Party shall include the text of the
information proposed for

39

--------------------------------------------------------------------------------

release, and the basis for the required disclosure.  The other Party shall, to
the extent reasonably practicable, be provided a reasonable opportunity to
confer with the notifying Party regarding the necessity for the disclosure and
the text of the information proposed for release.  A Party shall further be
entitled to disclose this Agreement in securities filings with the U.S.
Securities and Exchange Commission (the “SEC”) or equivalent foreign agency to
the extent required by Applicable Law.  In such event, the Party seeking such
disclosure shall prepare a proposed redacted version of this Agreement to
request confidential treatment for this Agreement, and the other Party shall, to
the extent reasonably practicable, be provided a reasonable opportunity (not in
any event to be required to exceed two (2) business days after receipt of such
proposed redactions) to promptly provide its comments.  In addition, FFFC and
Cempra shall each have the right to disclose the terms of this Agreement in
confidence to persons engaged or proposing engagement in fiduciary
relationships, such as banks extending credit with the Party, investors, and
legal counsel, and potential investors, merger targets or acquirors and their
legal counsel and professional advisors, if such persons are subject to
reasonable confidentiality and non-use obligations. Further, FFFC shall have the
right to disclose the terms of this Agreement in confidence to directors,
officers, employees and agents of FUJIFILM Corporation and FUJIFILM Holdings
Corporation, both parent companies of FFFC, who need to know such information
for the conduct of this Agreement if they are subject to reasonable
confidentiality and non-use obligations.

11.4


40

--------------------------------------------------------------------------------

No Implied Licenses.  Only licenses explicitly granted pursuant to the express
terms of this Agreement or any separate agreement executed by the Parties shall
be of any legal force and effect.  No other license or any other proprietary
rights shall be created by implication or estoppel, in the patents, know-how,
trade-secrets, copyrights, trade and other marks, or other intellectual property
rights, owned or licensed to the respective Parties.  No other licenses are
granted by Cempra to FFFC under this Agreement.

11.5Trade Names and Trademarks.  Cempra hereby acknowledges that except as
otherwise set forth in this Agreement, it does not have, and shall not acquire
by virtue of this Agreement, any rights to or under any goodwill, trademark or
trade name of FFFC, nor in any of FFFC’s trademark or trade names appearing on
the label or packaging materials of API.  FFFC hereby acknowledges that it does
not have, and shall not acquire by virtue of this Agreement, any rights to or
under any goodwill, trademark or trade name of Cempra, any Affiliate thereof, or
any licensee of Cempra or any Affiliate thereof, nor in any of Cempra’s, its
Affiliates’, or its or their licensees’ trademarks or trade names appearing on
the label or packaging materials of API or Drug Product.

12.

Indemnification; Limitation of Liability

12.1FFFC’s Obligation to Indemnify.  FFFC shall indemnify, defend and hold
Cempra, its Affiliates, and its and their respective directors, officers,
employees and agents (the “Cempra Indemnitees”) harmless against any and all
Losses incurred by any of them as a result of any Third Party claim, demand,
suit, action or proceeding (“Claims”) resulting from, arising out of, or
connected with: (a) liability or personal injury claims arising directly from
the manufacture of the API supplied hereunder or Drug Products incorporating the
API supplied hereunder to the extent, in either case, caused only by or
resulting only from the breach of any of FFFC’s obligations under this
Agreement; (b) a breach of any of FFFC’s warranties or other obligations under
this Agreement; (c) the clean-up, remediation and restoration arising out of or
related to FFFC’s storage, handling, transportation, incineration or disposal of
any Waste that may be generated by Manufacturing; (d) the alleged or actual
infringement or misappropriation of a Third Party’s intellectual property rights
(including but not limited to Patents) in the Manufacture of API or performance
of FFFC’s other obligations under this Agreement; or (e) any negligence,
intentional misconduct, or failure to comply with Applicable Law on the part of
FFFC, its Affiliates, its or their contractors, or any employees, agents, or
representatives of any of the foregoing with respect to this Agreement or the
subject matter thereof.  FFFC’s obligations set forth in this Section 12.1 shall
not include Losses on any Claims to the extent that such Losses or Claims arise
from the (x) alleged or actual infringement or misappropriation of a Third
Party’s intellectual property rights (including but not limited to Patents) to
the extent solely and directly (i) resulting from FFFC’s following any of
Cempra’s clear technical instructions for the Manufacture of API hereunder or
(ii) based on FFFC’s practice, in the Manufacture of API for Cempra hereunder,
of the technology Covered by and described in the claims of the Cempra Licensed
Patents (and not any technology not Covered or described in such claims);
(y) breach by any Cempra Indemnitee of its obligations under this Agreement or
(z) any negligence, intentional misconduct, or failure to comply with Applicable
Law on the part of any Cempra Indemnitee.  

41

--------------------------------------------------------------------------------

12.2Cempra’s Obligation to Indemnify.  Cempra shall indemnify, defend and hold
harmless FFFC, its Affiliates, and its and their directors, officers, employees
and agents (“FFFC Indemnitees”) against any and all Losses incurred by any of
them as a result of any Third Party Claim resulting from, arising out of, or
connected with:  (a) product liability claims arising from Cempra’s, its
Affiliates’, or its or their licensees’ testing, manufacturing, sale or use of
Drug Product; (b) a breach of any of Cempra’s warranties or other obligations
under this Agreement; (c) any negligence, intentional misconduct, or failure to
comply with Applicable Law on the part of Cempra with respect to this Agreement
or the subject matter thereof; or (d) alleged or actual infringement or
misappropriation of a Third Party’s intellectual property rights (including but
not limited to Patents) to the extent solely and directly (i) resulting from
FFFC’s following any of Cempra’s clear technical instructions for the
Manufacture of API hereunder or (ii) based on FFFC’s practice, in the
Manufacture of API for Cempra hereunder, of the technology Covered by and
described in the claims of Cempra Licensed Patents (and not any technology not
Covered or described in such claims).  Cempra obligations set forth in this
Section 12.2 shall not include Losses on any Claims to the extent such Losses or
Claims arise from the any of the circumstances described in clauses (a), (b),
(c), (d), or (e) of the first sentence of Section 12.1.  

12.3Indemnification Procedures.  Each Party’s agreement to indemnify, defend,
and hold harmless under Section 12.1 or 12.2, as applicable, is conditioned upon
the indemnified party (a) providing written notice to the indemnifying Party of
any claim, demand or action arising out of the allegedly or actually indemnified
matter as soon as reasonably possible, and in any event no later than within [*]
days after the indemnified Party has actual knowledge of such claim, demand or
action, (b) permitting the indemnifying Party to assume control over the
investigation of, preparation and defense against, and settlement or voluntary
disposition of any such claim, demand or action, (c) assisting the indemnifying
Party, as reasonably requested by the indemnifying Party and at the indemnifying
Party’s reasonable expense, in the investigation, preparation, defense, and
settlement or voluntary disposition of any such claim, demand or action, (d) not
compromising, settling, or entering into any voluntary disposition of any such
claim, demand or action without the indemnifying Party’s prior written consent,
which consent shall not be unreasonably withheld, and (e) furnishing promptly to
the indemnifying Party copies of all notices and documents (including court
papers) received by any indemnified party in connection with the Claim for which
indemnification is being sought; provided, however, that, if the party entitled
to indemnification hereunder fails to comply with any of the foregoing
conditions, the indemnifying Party will only be relieved of its indemnification
obligation under this Agreement to the extent materially prejudiced by such
failure.  In no event may the indemnifying Party compromise, settle, or enter
into any voluntary disposition of any claim, demand or action subject to
indemnification under this Section 12 in any manner that admits material fault
or wrongdoing on the part of the indemnified party or incurs non-indemnified
liability on the part of the indemnified party without the prior written consent
of the indemnified party, and in no event may the indemnifying Party settle,
compromise, or agree to any voluntary disposition of any matter subject to
indemnification hereunder in any manner which may materially and adversely
affect Cempra’s (or its Affiliates’ or its or its Affiliates’ licensees) ability
to develop, manufacture, or commercialize API or Drug Products without Cempra’s
prior written consent.

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

42

--------------------------------------------------------------------------------

12.4Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY OR ANY AFFILIATE
THEREOF BE LIABLE TO THE OTHER PARTY OR ANY AFFILIATE THEREOF FOR ANY
CONSEQUENTIAL, INCIDENTAL, LIQUIDATED, SPECIAL OR INDIRECT DAMAGES OR LOSSES,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, REGARDLESS OF ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY REMEDY AVAILABLE UNDER THIS AGREEMENT; PROVIDED THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE FOREGOING SHALL NOT BE CONSTRUED
TO LIMIT THE INDEMNITY OBLIGATIONS SET FORTH IN SECTIONS 12.1 AND 12.2 ABOVE,
EITHER PARTY’S LIABILITY FOR PATENT INFRINGEMENT OR BREACH OF ARTICLE 11, OR
FFFC’S LIABILITY FOR ANY BREACH OF SECTION 6.4 OR 7.2.

Further, the total aggregate liability of a Party to the other Party with
respect to all claims under this Agreement shall be limited to the greater of
(i) an amount equal to [*] or (ii) US$[*]; provided that, notwithstanding
anything to the contrary, the foregoing shall not (x) be applicable to any claim
under this Agreement resulting from FFFC’s gross negligence or intentional
misconduct or (y) be construed to limit FFFC’s indemnity obligations set forth
in Sections 12.1 and 12.2 above, either Party’s liability for patent
infringement or breach of Article 11, or FFFC’s liability for any breach of
Section 6.4 or 7.2, except, with respect to clause (y), with respect to such
obligations under clause (b) of Section 12.1 of this Agreement with respect to
claims made by, or losses of, Third Parties with respect to any breach of
contract or similar arrangement, any failure to perform under or comply with any
contractual provision or similar obligation, or similar occurrence or on the
basis of any similar theory or cause of action.　

13.

Insurance

13.1Coverage.   During the period starting from the date prior to validation
campaign and ending at the date [*] years after the term of this Agreement, if
issued on a claims made basis, FFFC shall maintain Commercial General Liability
Insurance (including products liability insurance) providing not less than $[*]
per occurrence and $[*] in the aggregate.  All coverage shall be underwritten by
reputable underwriters.  Promptly after the Effective Date, FFFC shall add
Cempra as an additional insured under FFFC’s policy.  FFFC shall provide Cempra
with a certificate of insurance upon request.  FFFC shall provide Cempra with at
least thirty (30) days prior written notice of any material change, cancellation
or expiration of the above-required insurance.

13.2Review.  On an annual basis, FFFC shall provide Cempra with a current
certificate of coverage demonstrating that the coverage specified in
Section 13.1 is in force and shall immediately notify Cempra of any actual or
threatened reduction, termination, non-renewal or materially adverse change in
terms of coverage.  FFFC shall provide Cempra with thirty (30) days’ written
notice of any cancellation or material change in the coverage specified in
Section 13.1.  FFFC represents and warrants that it has obtained and shall
maintain all coverage, including its preparation of any applications and
endorsements in compliance with its obligations under the terms of coverage of
such polices and shall otherwise comply with all requirements under such
policies.  Failure to maintain the insurance coverage as set forth in this
Section 13 shall be deemed a material breach of this Agreement.  

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

43

--------------------------------------------------------------------------------

14.

Dispute Resolution

14.1Internal Mediation of Dispute.  In the event of any controversy or claim
arising out of or relating to any provision of this Agreement or otherwise
between the Parties or their Affiliates, the Parties shall try to settle the
differences amicably through the Chief Executive Officers of each Party (or, if
none, highest ranking executive officer of a Party) for a period of [*]
days.  The designees shall be individuals who possess the authority to settle
the dispute but who do not have direct responsibility for administration of this
Agreement.  Any disputes not resolved by the Parties’ executive officers as set
forth above within [*] days shall, upon written notice from either party to the
other Party as set forth below, be finally and exclusively resolved by
confidential binding arbitration as provided in Section 14.2.

14.2Arbitration.  If the Chief Executive Officers (or, if none, highest-ranking
executive officers) are unable to resolve the dispute in accordance with Section
14.1, either Party will have the right to have the dispute resolved by binding
arbitration, initiated by either Party on [*] Business Days notice to the other
party following expiration of the [*] day period referenced above (such notice,
the “Initiation Notice”), under the Rules of Arbitration of the International
Chamber of Commerce (“ICC”) then pertaining, except where those rules conflict
with this provision, in which case this provision controls, applying the laws of
the State of New York, without regard to its conflicts of law provisions, before
three (3) independent, neutral arbitrators experienced in the pharmaceutical
industry and manufacturing relationships in such industry. Cempra and FFFC shall
each be entitled to select one (1) such arbitrator, with the two (2) such
arbitrators so selected selecting the third (3rd) such arbitrator. In the event
either Party fails to select its arbitrator in accordance with the foregoing
within [*] Business Days of the Initiation Notice, the arbitrator selected by
the other Party within such [*] Business Day period shall be entitled to select
such arbitrator, and, to the extent all three such arbitrators are not selected
within [*] Calendar Days of the Initiation Notice, such arbitrators shall be
appointed by the International Court of Arbitration of the ICC.  Prior to the
commencement of hearings, each of the arbitrators appointed must provide an oath
of undertaking of impartiality. The decision of the arbitrators will be final
and binding on the Patties, and judgment upon the award or determination
rendered by the arbitrators may be entered and enforced in any court of
competent jurisdiction.  The arbitration shall be conducted in English, and the
place of arbitration shall be New York, New York, USA. Each Party shall bear its
own expenses and an equal share of the reasonable, documented expenses of the
arbitration panel and any fees required by ICC to submit such matter to
arbitration, unless the panel determines that any such fees or expenses are to
be paid by the non-prevailing Party, and the Parties hereby agree that the panel
shall be entitled and empowered to make such a determination.

14.3Injunctions.  Notwithstanding anything to the contrary in this Agreement,
either Party will have the right to seek injunctive or equitable relief in any
court of competent jurisdiction as may be available to such Party under the laws
and rules applicable in such jurisdiction with respect to any matters arising
out of this Agreement.  A Party seeking and/or obtaining injunctions shall not
be required to prove the amount, irreparability, immediacy or likelihood of
damages, nor shall it be required to post any bond (the posting of which is
irrevocably waived).

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

44

--------------------------------------------------------------------------------

14.4Choice of Law.  This Agreement shall be construed and the rights of the
Parties shall be determined in accordance with the laws of the State of New
York, USA, without regard to its conflict of law provisions; provided, however,
that patents and other intellectual property rights shall be construed and
determined in accordance with the laws of the country under which such rights
are granted.  In no event shall the provisions of this Agreement be governed by
the United Nations Convention on Contracts for the International Sale of
Goods.  

15.

General Provisions

15.1Integration & Severability.  This Agreement, including its Exhibits, the
Quality Agreement, and the Confidentiality Agreement, is the full and final
negotiated agreement between the Parties regarding its subject matter.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute a single
agreement.  In the event that any provision of this Agreement is judicially
determined to be unenforceable, in part or in whole, the remaining provisions or
portions of this Agreement shall be valid and binding to the fullest extent
possible, and the Parties shall endeavor to negotiate modified or additional
terms, as feasible, in a timely manner so as to fully effectuate the original
intent of the Parties to the extent possible.

15.2Waivers & Amendment.  Any failure by a Party to enforce any right which it
may have hereunder in any instance shall not be deemed to waive any right which
it or the other Party may have with respect to any provision of this Agreement,
including the provision which such Party has failed to enforce.  A waiver of a
breach shall not act as a waiver or release of any other breach, regardless if
prior, contemporaneous or subsequent, known or unknown or of the same or
different nature, cause, effect or provision of this Agreement.  No provision of
this Agreement shall be waived, amended, supplemented or otherwise modified
except in a writing signed by a duly authorized officer of each Party.

15.3Legal Relationship.  The Parties acknowledge, agree, and declare that the
relationship hereby established between them is solely that of provider and
recipient of manufacturing services and that each Party hereto is an independent
contractor with respect to the other, and not as a joint venturer, partner,
distributor or any other type of relationship, and shall not be construed as an
authorization of either Party to act as an agent of the other.  Each may enter
into similar or dissimilar arrangements with others and engage in activities for
its own account, subject to their compliance with confidentiality and other
provisions of this Agreement. The Parties agree that they have performed and
shall at all times perform this Agreement in good faith.

15.4Force Majeure.  

(a)Occurrences.  Neither Party shall be responsible to the other Party for any
failure, delay or interruption in the performance of any of its obligations
under this Agreement if such failure, delay or interruption is caused by a
matter reasonably outside of the control of the Party, which may include, but
shall not be limited to, fire, flood, typhoon, earthquake, epidemic, riot,
terrorist act, insurrection, war, failure or delay of normal sources of supply
of materials, failure or delay of public utilities or carriers (“Force
Majeure”), provided that the Party affected has used its best efforts to avoid
the effects of such occurrence and to perform its obligations notwithstanding
such occurrence, and such occurrence is not due to any fault or neglect of such

45

--------------------------------------------------------------------------------

Party.  If a Party believes that the performance of any of its obligations under
this Agreement will be delayed or interrupted as a result of any Force Majeure
event, then it shall promptly notify the other Party of the delay or
interruption and the cause, shall use best efforts to perform its obligations
notwithstanding the Force Majeure event, and shall provide the other Party with
a good faith estimate of when performance of its obligations will resume.  When
the Party affected by a Force Majeure event is able to recommence the
performance of obligations delayed or interrupted as a result of the Force
Majeure event, it shall notify the other Party and, except as otherwise provided
in this Agreement, it shall promptly resume performing its obligations.

(b)Production Assurance.  For clarity, FFFC shall not be entitled to invoke the
provisions of this Section 15.4 as an excuse for default or delay in performance
of its obligations under this Agreement based upon its need to do work for
others or on its own behalf resulting in constraints upon the availability of
its manufacturing and packaging capacity, unless such constraints resulted from
an event of Force Majeure as defined herein.  In such an event, FFFC shall
equitably allocate its available resources among its various customers,
including Cempra.  Additionally, in the event FFFC cannot provide Cempra with
API for more than [*] days due to a Force Majeure event, FFFC will notify Cempra
and Cempra shall be entitled, at its option, to terminate or suspend this
Agreement in whole or in part upon written notice to FFFC.  For clarification,
during suspension of this Agreement as permitted in this Section 15.4(b), or if
this Agreement is terminated pursuant to this Section 15.4(b), Cempra may
utilize one or more other sources for all of Cempra’s API requirements and shall
not be obligated to purchase API that was ordered for delivery from FFFC during
such time.  Furthermore, a suspension of this Agreement shall only be lifted,
and the obligations of the parties resumed, after FFFC has demonstrated to the
reasonable satisfaction of Cempra that FFFC has resolved the Force Majeure and
can meet its obligations hereunder in full.  

15.5Notice; Use of English.  Any notice required or permitted to be given under
this Agreement shall be in writing and shall be given in person, delivered by
recognized overnight delivery service, sent by mail (certified or registered or
air mail for addresses outside of the continental United States), or by telefax
(or other similar means of electronic communication), the receipt of which is
confirmed by confirming telefax, and addressed as indicated in Exhibit E, or
such other person and/or address as may have been furnished in writing to the
notifying Party of the change to such Exhibit.  Except as otherwise provided
herein, any notice shall be deemed delivered upon the earlier of: (a) actual
receipt; (b) three (3) business days after delivery to such recognized overnight
delivery service; (c) five (5) business days after deposit in the mail (ten (10)
days for international mail); or (d) the date of receipt of the confirming
telefax.  All notices and other correspondence between the Parties shall be in
English and English translations of all documents originally prepared, provided,
or obtained in Japanese or any other non-English language shall be provided to
Cempra simultaneously with the non-English originals thereof at FFFC’s expense.

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

46

--------------------------------------------------------------------------------

15.6Assignment.  Neither Party may assign this Agreement, or any of its rights
or obligations hereunder, without the other Party’s prior written consent, which
consent shall not be unreasonably withheld or delayed; provided that,
notwithstanding the foregoing, Cempra shall be entitled, without FFFC’s prior
written consent, to assign or transfer this Agreement and Cempra’s rights and
obligations hereunder: (i) in connection with the transfer or sale of all or
substantially all of Cempra’s or any of its Affiliates’ assets or business (or
that portion thereof related to the subject matter of this Agreement), (ii) in
the event of Cempra’s or any of its Affiliates’ merger, consolidation,
reorganization, change of control or similar transaction, or (iii) to an
Affiliate of Cempra.  Any purported assignment by a Party of this Agreement, or
any of such Party’s rights or obligations hereunder, in violation of this
Section 15.6 shall be null and void ab initio.

15.7Interpretation.  All references to Sections shall refer to the Sections
contained in this Agreement.  All references to Exhibits shall, except as
otherwise explicitly provided, refer to the Exhibits of this Agreement, which
are appended to and made part of this Agreement.  The captions of the Sections
of this Agreement are for general information and reference only and shall not
affect the interpretation of this Agreement.  Where applicable in this
Agreement, the singular includes the plural and vice versa.  The term
“including” shall be interpreted to mean “including without
limitation”.  English shall be the official language of this Agreement and all
communications between the Parties hereto shall be conducted in that
language.  Both Parties acknowledge that they were represented by competent
legal counsel and advisors, and fully negotiated the contract and each of its
terms, and that ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

 

«Signatures on Next Page»

 

47

--------------------------------------------------------------------------------

In Witness Whereof, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

Cempra Pharmaceuticals, Inc.

By:      /s/ Prabhavathi Fernandes

Name: Prabhavathi Fernandes

Title:    President and CEO

Date:    December 16, 2015

FUJIFILM Finechemicals Co., Ltd.

By:      /s/ Masatoshi Kato

Name: Masatoshi Kato

Title:   President and CEO

Date:   January 18, 2016

 

API Manufacturing and Supply Agreement

Signature Page

 

Confidential

 

--------------------------------------------------------------------------------

Exhibit A

Solithromycin

[g201602251624469162710.jpg]

CAS# 760981-83-7

 

 

 

Confidential

--------------------------------------------------------------------------------

Exhibit B

[API Specifications*]

Test

Method

Oral Grade
Acceptance Criteria

(Specification FP/IH/304995/4)

Parenteral Grade
Acceptance Criteria

(Specification FP/IH/304994/2)

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

 

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

[*]

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



Confidential

--------------------------------------------------------------------------------

Test

Method

Oral Grade
Acceptance Criteria

(Specification FP/IH/304995/4)

Parenteral Grade
Acceptance Criteria

(Specification FP/IH/304994/2)

[*]

[*]

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

  [*]

[*]

[*]

 

  [*]

[*]

[*]

 

  [*]

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 




Confidential

--------------------------------------------------------------------------------

Additional Non Release Tests for Drug Substance

 

Test

Method Description

Oral Grade Acceptance Criteria

Parenteral Grade Acceptance Criteria

 

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

N/A = Not applicable

 

*   These are the current specifications as of Oct 2015. They are subject to
revision. The current specifications in effect at the time of release should be
used.

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Confidential

--------------------------------------------------------------------------------

Exhibit C

Cempra Licensed Patents

 

Title

Country

Application

Serial No.

Filing Date

Patent No.

Copper-Catalysed Ligation of Azides and Acetylenes

USA

60/385,041

30 May 2002

n/a

Copper-Catalysed Ligation of Azides and Acetylenes

PCT

PCT/US03/17311

30 May 2003

n/a

Copper-Catalysed Ligation of Azides and Acetylenes

Japan

2004-509665

30 May 2003

4638225

Process for the Preparation of Macrolide Antibacterial Agents

USA

60/982,446

25 Oct 2007

n/a

Process for the Preparation of Macrolide Antibacterial Agents

PCT

PCT/US2008/080936

23 Oct 2008

n/a

Process for the Preparation of Macrolide Antibacterial Agents

Japan

2010-531238

23 Oct 2008

5698979

Process for the Preparation of Macrolide Antibacterial Agents

Japan

2014-227753

23 Oct 2008

 

Morphological Forms of CEM-101, and Uses Therefor

USA

61/316,063

22 Mar 2010

n/a

Crystalline Forms of a Macrolide, and Uses Therefor

PCT

PCT/US2011/029424

22 Mar 2011

n/a

Crystalline Forms of a Macrolide, and Uses Therefor

Japan

2013-501396

22 Mar 2011

5711352

Crystalline Forms of a Macrolide, and Uses Therefor

Japan

2014-231987

22 Mar 2011

 

Process For Preparing Triazole-Containing Ketolide Antibiotics

USA

61/346,664

20 May 2010

n/a

Processes for Preparing Macrolides and Ketolides and Intermediates Therefor

PCT

PCT/US2011/037330

20 May 2011

n/a

Processes for Preparing Macrolides and Ketolides and Intermediates Therefor

Japan

2013-511385

20 May 2011

 

Hydrogen Bond Forming Fluoro Ketolides for Treating Diseases

USA

61/381,794

10 Sep 2010

n/a

Hydrogen Bond Forming Fluoro Ketolides for Treating Diseases

PCT

PCT/US2011/051064

9 Sep 2011

n/a

Confidential

--------------------------------------------------------------------------------

Title

Country

Application

Serial No.

Filing Date

Patent No.

Hydrogen Bond Forming Fluoro Ketolides for Treating Diseases

JP

2013-528344

9 Sep 2011

 

Convergent Process for the Preparation of Macrolide Antibacterial Agents

USA

61/786,914

15-Mar-2013

n/a

Convergent Process for the Preparation of Macrolide Antibacterial Agents

PCT

PCT/US2014/29932

15-Mar-2014

n/a

Stabilized Forms and Compositions of 4-ABA

USA

62/084,876

Nov 26, 2014

n/a

Stabilized Forms and Compositions of 4-ABA

USA

62/112,672

06-Feb-2015

n/a

Process for Preparing Fluorinated Ketolide Antibiotics

USA

62/129,305

06-Mar-2015

n/a

 

Confidential

--------------------------------------------------------------------------------

Exhibit D

Form of Certificate of Analysis

[g201602251624471192711.jpg]




Confidential

--------------------------------------------------------------------------------

[g201602251624471352712.jpg]


Confidential

--------------------------------------------------------------------------------

Exhibit E

FFFC Facilities, Notices, Project Managers and Other Key Personnel

Facility:  [*]

Address: [* ]

TEL: [*]FAX: [*]

Notices:

To Cempra:

 

To FFFC:

 

 

 

 

Project Managers:

For Cempra:


[*]

Executive Vice President, Business Development

E-mail　[*]

TEL: [*]    FAX: [*]

 

For FFFC:


[*]

General Manager, Marketing Department

E-mail　[*]

TEL: [*]    FAX:　[*]

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

Confidential

--------------------------------------------------------------------------------

Other Key Personnel:

For Cempra:

[*]

Senior Vice President, Chemistry

E-mail　[*]

TEL:  [*]    FAX: [*]

 

[*]

Vice President, Supply Chain

E-mail　[*]

TEL:  [*]    FAX:  [*]

 

[*]

Director, Chemistry

E-mail　[*]

TEL:  [*]    FAX:  [*]

 

[*]

Associate Director, Analytical Chemistry

E-mail　[*]

TEL:  [*]    FAX:  [*]

 

For FFFC:

[*]

General Manager,

Production Engineering & Development Dept.

E-mail　[*]

TEL:  [*]    FAX:  [*]

 

[*]

Manager,

Organic Synthesis Research Laboratories

E-mail　[*]

TEL:  [*]    FAX:  [*]

 

[*]

General Manager,

HIRONO Factory Quality Assurance Department

E-mail　[*]

TEL:  [*]    FAX:  [*]

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.




Confidential

--------------------------------------------------------------------------------

Exhibit F

Copy of Quality Agreement

 

To be attached once agreed upon by the Parties.




Confidential

--------------------------------------------------------------------------------

Exhibit G

Work Plan for Registration Batches Manufacturing

 

To be attached once agreed upon by the Parties.

 




Confidential

--------------------------------------------------------------------------------

Exhibit H

Work Plan for Validation Campaign

 

To be attached once agreed upon by the Parties.




Confidential

--------------------------------------------------------------------------------

Exhibit I

Stability Study Protocols

To be attached once agreed upon by the Parties.

 

 

Confidential

--------------------------------------------------------------------------------

Exhibit J

Transfer Price

Transfer Price per kg *1

Quantities of API Ordered for Delivery

Per Month Period *2

No more than    US$[*]

Equal or more than [*] kg

No more than　US$[*]

Equal or more than [*] kg and less than [*] kg

No more than　US$[*]

Equal or more than [*] kg and less than [*] kg

No more than　US$[*]

Equal or more than [*] kg and less than [*] kg

No more than　US$[*]

Equal or more than [*] kg and less than [*] kg

Subject to the reasonable quotation made by FFFC, and accepted in writing by
Cempra, separately on an as-needed basis

Less than [*] kg

* 1 Each price does not include Japanese consumption tax imposed on the sale of
API to Cempra under this Agreement.

* 2

If the Agreement terminates or expires on any day other than the last day of a
Month Period, the Transfer Price for API ordered for delivery during that
portion of the Term following the end of the last complete Month Period ending
prior to such expiration or termination (such portion of the Term, the “Final
Period”) shall, notwithstanding anything to the contrary, be calculated by
dividing the quantity of API ordered for delivery during such Final Period by
the number of the days of such Final Period and multiplying the number of such
calculation’s result by 365, with the result of such calculation being used as
the “Quantities of API Ordered for Delivery Per Month Period” in the table above
to calculate the Transfer Price of API ordered for delivery during such Final
Period.

Provided, however, that:

 

·

If the above Transfer Price becomes apparently unreasonable because of
significant change of the economic environment applicable to the manufacture of
API by FFFC, and either Party requests to the other Party the revision of such
Transfer Price, the Parties shall use reasonable efforts to negotiate about a
new Transfer Price applicable to the next Month Period or thereafter in good
faith, provided that (i) the above-referenced obligation shall not require
either party to agree to any new Transfer Price and (ii) the Transfer Price
shall not be changed unless and until written agreement is reached by both
Parties.

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

Confidential

--------------------------------------------------------------------------------

 

 

·

If any change of API Manufacture Procedures, quality requirements, API
Specifications, or other related matters of API requested pursuant to Cempra’s
(or its Affiliate’s or its or its Affiliate’s licensee’s) instruction or
direction following the Effective Date increases, by an amount greater than [*]
percent ([*]%) of FFFC’s prior manufacturing cost (as calculated for the certain
pricing tier set forth in the table above that will be applicable based on the
quantities of API which are forecasted and/or scheduled to be ordered for
delivery during the Month Period to which such increase applies and as compared
to the previously-effective costs for such quantities of API during the prior
Month Period), the manufacturing cost born by FFFC, FFFC shall notify Cempra
promptly in writing of any such increase in FFFC’s direct cost of manufacturing
API hereunder (including the amount of such increase) and, if Cempra elects in
writing to proceed with such change following receipt of such notice, the
Transfer Price shall be revised by mutual reasonable good-faith consultation
between the Parties based on the new quotation issued by FFFC, provided that (i)
any such increase in Transfer Price shall not exceed the increase in direct cost
to FFFC of any such change and (ii) FFFC shall not proceed with any such change
unless directed to do so by Cempra following Cempra’s receipt of notice of the
relevant proposed change in Transfer Price.  For clarity, in the absence of any
agreement between the Parties regarding any increase in Transfer Price as a
result of any requested changes of Cempra under this paragraph, FFFC shall not
be required to manufacture any API pursuant to any such change in API
Manufacture Procedures, quality requirements, API Specifications, or other
related matters of API, and Cempra shall not be required to bear any increase in
Transfer Price resulting therefrom.

The Transfer Price in the table above to be applied pursuant to this Exhibit J
for purposes of Sections 1.46, 4, 5.4, and 6.2 shall initially be (i) for the
[*] [*] Month Periods, US$[*] per kilogram of API and, for all Month Periods
other than the [*] [*] Month Periods, (ii) calculated based on the amounts of
API forecasted for order and delivery during a particular Month Period based on
the initial Forecast covering all twelve (12) months of such Month Period (such
initial Forecast, the “Initial Forecast”, such initial price under the preceding
clause (i) or clause (ii), the “Forecast-Based Price”) and then, following the
end of such Month Period, recalculated based on the actual amounts of API
actually ordered for delivery during such Month Period pursuant to Purchase
Orders placed by Cempra (such recalculated price, the “Final Price”).  If the
amount of API forecasted for order and delivery during a particular Month
Period, as reflected by any Forecasts, following the Initial Forecast, covering
any portion of such Month Period, are materially inconsistent with the
corresponding amount forecasted in the Initial Forecast (or any other previous
Forecast following the Initial Forecast), the Parties shall, upon written notice
from either Party to the other Party, use reasonable efforts to work together in
good faith to mutually agree on a revised Forecast-Based Price for the remaining
portion of such Month Period intended to minimize the difference between the
total Forecast-Based Prices paid or due for API delivered in such Month Period
and the total Final Price applicable to API delivered in such Month Period.

Confidential

--------------------------------------------------------------------------------

  Wire Instructions

FFFC Account Number [*]

 

 

Bank Name:

[*]

 

Branch Name:

[*]

 

 

 

 

Account Name:

[*]

 

Account #:

[*]     [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Confidential

--------------------------------------------------------------------------------

Exhibit K

 

Cempra API Patents

 

Title

Country

Application

Serial No.

Filing Date

Patent No.

Process for the Preparation of Macrolide Antibacterial Agents

Japan

2010-531238

23 Oct 2008

5698979

Process for the Preparation of Macrolide Antibacterial Agents

Japan

2014-227753

23 Oct 2008

 

Crystalline Forms of a Macrolide, and Uses Therefor

Japan

2013-501396

22 Mar 2011

5711352

Crystalline Forms of a Macrolide, and Uses Therefor

Japan

2014-231987

22 Mar 2011

 

Processes for Preparing Macrolides and Ketolides and Intermediates Therefor

Japan

2013-511385

20 May 2011

 

Convergent Process for the Preparation of Macrolide Antibacterial Agents

PCT

PCT/US2014/29932

15-Mar-2014

n/a

Process for Preparing Fluorinated Ketolide Antibiotics

USA

62/129,305

06-Mar-2015

n/a

 

Confidential

--------------------------------------------------------------------------------

Exhibit L

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

Confidential